Exhibit 10.3

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of July 21, 2014

 

among

 

THE KEYW CORPORATION,

as the Borrower,

 

THE OTHER LOAN PARTIES IDENTIFIED HEREIN,

as the Guarantors,

 

ROYAL BANK OF CANADA,

as Administrative Agent, Swing Line Lender and L/C Issuer,

 

and

 

THE OTHER LENDERS PARTY HERETO

 

Arranged By:

 

RBC CAPITAL MARKETS*,

 

as Lead Arranger and Bookrunner

 

*RBC Capital Markets is a brand name for the capital markets activities of Royal
Bank of Canada and its affiliates

 

 

 

 

TABLE OF CONTENTS

 

Article I DEFINITIONS AND ACCOUNTING TERMS 1 1.01   Defined Terms. 1 1.02  
Other Interpretive Provisions. 27 1.03   Accounting Terms; Calculation of
Financial Covenants on a Pro Forma Basis. 27 1.04   Rounding. 28 1.05   Times of
Day. 28 Article II THE COMMITMENTS AND CREDIT EXTENSIONS 29 2.01   Commitments.
29 2.02   Borrowings, Conversions and Continuations of Loans. 29 2.03   Letters
of Credit. 30 2.04   Swing Line Loans. 37 2.05   Prepayments. 40 2.06  
Termination or Reduction of Commitments. 41 2.07   Repayment of Loans. 42 2.08  
Interest. 42 2.09   Fees. 43 2.10   Computation of Interest and Fees;
Retroactive Adjustments of Applicable Rate 43 2.11   Evidence of Debt. 44 2.12  
Payments Generally; Administrative Agent’s Clawback. 44 2.13   Sharing of
Payments by Lenders. 46 2.14   Cash Collateral. 46 2.15   Defaulting Lenders. 47
Article III TAXES, YIELD PROTECTION AND ILLEGALITY 49 3.01   Taxes. 49 3.02  
Illegality. 52 3.03   Inability to Determine Rates. 52 3.04   Increased Costs.
53 3.05   Compensation for Losses. 54 3.06   Mitigation of Obligations;
Replacement of Lenders. 54 3.07   Survival. 55 Article IV GUARANTY 55 4.01   The
Guaranty. 55 4.02   Obligations Unconditional. 56 4.03   Reinstatement. 56 4.04
  Certain Additional Waivers. 57 4.05   Remedies. 57 4.06   Rights of
Contribution. 57 4.07   Guarantee of Payment; Continuing Guarantee. 57 4.08  
Keepwell. 57 Article V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 58 5.01  
Conditions of Effectiveness. 58 5.02   Conditions to all Credit Extensions. 60
Article VI REPRESENTATIONS AND WARRANTIES 60 6.01   Existence, Qualification and
Power. 60 6.02   Authorization; No Contravention. 60 6.03   Governmental
Authorization; Other Consents. 61 6.04   Binding Effect. 61 6.05   Financial
Statements; No Material Adverse Effect. 61 6.06   Litigation. 62

 

 

 

 

6.07   No Default. 62 6.08   Ownership of Property; Liens. 62 6.09  
Environmental Compliance. 62 6.10   Insurance. 63 6.11   Taxes. 63 6.12   ERISA
Compliance. 63 6.13   Subsidiaries. 64 6.14   Margin Regulations; Investment
Company Act. 64 6.15   Disclosure. 64 6.16   Compliance with Laws. 65 6.17  
Intellectual Property; Licenses, Etc. 65 6.18   Solvency. 65 6.19   Perfection
of Security Interests in the Collateral. 65 6.20   Business Locations; Taxpayer
Identification Number. 65 6.21   Labor Matters. 66 6.22   No Debarment. 66 6.23
  OFAC. 66 6.24   PATRIOT ACT; Embargoed Person/ FCPA. 66 Article VII
AFFIRMATIVE COVENANTS 67 7.01   Financial Statements. 67 7.02   Certificates;
Other Information. 67 7.03   Notices. 69 7.04   Payment of Taxes. 70 7.05  
Preservation of Existence, Etc. 70 7.06   Maintenance of Properties. 70 7.07  
Maintenance of Insurance. 71 7.08   Compliance with Laws. 71 7.09   Books and
Records. 71 7.10   Inspection Rights. 71 7.11   Use of Proceeds. 72 7.12  
Additional Subsidiaries. 72 7.13   Pledged Assets. 72 7.14   Post Closing
Matters. 72 Article VIII NEGATIVE COVENANTS 73 8.01   Liens. 73 8.02  
Investments. 74 8.03   Indebtedness. 75 8.04   Fundamental Changes. 77 8.05  
Dispositions. 77 8.06   Restricted Payments. 78 8.07   Change in Nature of
Business. 79 8.08   Transactions with Affiliates and Insiders. 79 8.09  
Burdensome Agreements. 79 8.10   Use of Proceeds. 80 8.11   Passive Nature of
the Parent. 80 8.12   Financial Covenants. 80 8.13   Subordinated Indebtedness
and Unsecured Indebtedness 80 8.14   Organization Documents; Fiscal Year; Legal
Name, State of Formation and Form of Entity. 81 8.15   Ownership of
Subsidiaries. 81 8.16   Sale Leasebacks. 81

 

 

 

 

Article IX EVENTS OF DEFAULT AND REMEDIES 81 9.01   Events of Default. 81 9.02  
Remedies Upon Event of Default. 83 9.03   Application of Funds. 84 Article X
ADMINISTRATIVE AGENT 85 10.01   Appointment and Authority. 85 10.02   Rights as
a Lender. 86 10.03   Exculpatory Provisions.KEYW 86 10.04   Reliance by
Administrative Agent. 87 10.05   Delegation of Duties. 87 10.06   Resignation of
Administrative Agent. 87 10.07   Non-Reliance on Administrative Agent and Other
Lenders. 88 10.08   No Other Duties; Etc. 88 10.09   Administrative Agent May
File Proofs of Claim. 88 10.10   Collateral and Guaranty Matters. 89 Article XI
MISCELLANEOUS 89 11.01   Amendments, Etc. 90 11.02   Notices; Effectiveness;
Electronic Communications. 91 11.03   No Waiver; Cumulative Remedies;
Enforcement. 93 11.04   Expenses; Indemnity; and Damage Waiver. 94 11.05  
Payments Set Aside. 96 11.06   Successors and Assigns. 96 11.07   Treatment of
Certain Information; Confidentiality. 100 11.08   Set-off. 100 11.09   Interest
Rate Limitation. 101 11.10   Counterparts; Integration; Effectiveness. 101 11.11
  Survival of Representations and Warranties. 101 11.12   Severability. 102
11.13   Replacement of Lenders. 102 11.14   Governing Law; Jurisdiction; Etc.
103 11.15   Waiver of Jury Trial. 103 11.16   No Advisory or Fiduciary
Responsibility. 104 11.17   Electronic Execution of Assignments and Certain
Other Documents. 104 11.18   Subordination of Intercompany Indebtedness. 104
11.19   USA PATRIOT Act. 106

 

 

 

 

SCHEDULES         1.01   Specified Shareholders 2.01   Commitments and
Applicable Percentages 6.13   Subsidiaries 6.17   IP Rights 6.20-1   Locations
of Real Property 6.20-2   Location of Chief Executive Office, Taxpayer
Identification Number, Etc. 6.20-3   Changes in Legal Name, State of Formation
and Structure 6.22   Investigations and Inquiries 7.14   Post-Closing Matters
8.01   Liens Existing on the Closing Date 8.02   Investments Existing on the
Closing Date 8.03   Indebtedness Existing on the Closing Date 11.02   Certain
Addresses for Notices       EXHIBITS       2.02   Form of Loan Notice 2.04  
Form of Swing Line Loan Notice 2.05   Form of Mandatory Prepayment Notice 2.11  
Form of Note 7.02   Form of Compliance Certificate 7.12   Form of Joinder
Agreement 11.06   Form of Assignment and Assumption

 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of July 21, 2014, among THE KEYW
CORPORATION, a Maryland corporation (the “Borrower”), the Guarantors, the
Lenders and ROYAL BANK OF CANADA, as Administrative Agent, Swing Line Lender and
L/C Issuer.

 

WHEREAS, the Borrower has requested the Lenders to extend credit in the form
of Revolving Loans at any time and from time to time prior to the Maturity Date,
in an aggregate principal amount at any time outstanding not in excess of
$42,500,000. The Borrower also has requested the Swing Line Lender to extend
credit, at any time and from time to time prior to the Maturity Date, in the
form of Swingline Loans, in an aggregate principal amount at any time
outstanding not in excess of $10,000,000, and the L/C Issuer to issue Letters of
Credit, in an aggregate face amount at any time outstanding not in excess of
$15,000,000, in each case, to the extent that after giving effect thereof the
Total Revolving Outstanding does not exceed the Revolving Commitments;

 

WHEREAS, the proceeds of the Revolving Loans and the Swing Line Loans, together
with the proceeds of the Convertible Notes, are to be used solely (a) to
refinance the revolving loans and term loans under the Existing Credit
Agreement, (b) to finance ongoing working capital needs and other general
corporate purposes, including to finance Permitted Acquisitions, and (c) to pay
fees and expenses in connection with the foregoing. The Letters of Credit will
be used solely to support payment obligations incurred in the ordinary course of
business by the Borrower and its Subsidiaries;

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower and the
L/C Issuer is willing to issue Letters of Credit on the terms and subject to the
conditions set forth herein; and

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereto covenant and agree as follows:

 

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01         Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any governmental, quasi-governmental or
self-regulatory agency or authority with similar functions or authority over
financial reporting).

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Equity Interests of another Person entitled to vote for members of the board of
directors or equivalent governing body of such Person, in each case whether or
not involving a merger or consolidation with such other Person.

 

 

 

 

“Acquisition Information” means, with respect to any Acquisition, (a) a summary
in reasonable detail of the terms and conditions including price and method of
payment; (b) the purchase agreement (or the then current draft thereof); and (c)
if (and only if) available to any Loan Party or any of its Subsidiaries without
the incurrence of any additional costs by any such Person, (i) a copy of the
annual consolidated financial statements for the most recent fiscal year of the
Acquisition Target for which financial statements are available and, if such
financial statements are audited, the report of the independent public
accountant; (ii) a copy of the interim consolidated financial statements for the
most recent fiscal period of the Acquisition Target for which financial
statements are available; and (iii) a contract backlog report of the Acquisition
Target and its Subsidiaries as of the end of the most recent fiscal period of
the Acquisition Target for which such report is available.

 

“Acquisition Target” means, with respect to an Acquisition, the property or
Person acquired in such Acquisition.

 

“Administrative Agent” means Royal Bank of Canada in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account of which the Administrative Agent may from time to time notify the
Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
provided by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Revolving Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Revolving Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
Applicable Percentage of each Lender is set forth opposite the name of such
Lender in Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto.

 

“Applicable Period” means the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).

 

“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Senior Secured Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.02(b):

 



Pricing
Tier   Consolidated Senior Secured
Leverage Ratio  Eurodollar Rate
Loans   Base Rate
Loans   1   < 0.50:1.00   2.75%   1.75%  2   ≥ 0.50:1.00 but < 1.00:1.00 
 3.00%   2.00%  3   ≥ 1.00:1.00   3.50%   2.50%

 

2

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 3 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the first
Business Day immediately following the date on which such Compliance Certificate
is delivered in accordance with Section 7.02(b). The Applicable Rate in effect
from the Closing Date through the first Business Day immediately following the
date a Compliance Certificate is required to be delivered pursuant to Section
7.02(b) for the fiscal quarter ending September 30, 2014 shall be determined
based upon Pricing Tier 1. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).

 

“Approved Bank” has the meaning specified in the definition of “Cash
Equivalents.”

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means RBC Capital Markets in its capacity lead arranger and
bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06 or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any Capital Lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a Capital Lease, (c) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment and (d) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2013, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows of the Parent and its Subsidiaries for such fiscal year,
including the notes thereto.

 

“Auto Borrow Agreement” has the meaning specified in Section 2.04(g).

 

“Auto Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

3

 

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Revolving Commitments pursuant to
Section 2.06, and (c) the date of termination of the commitment of each Lender
to make Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 9.02.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the Prime Rate and (c) the
Eurodollar Rate plus 1.0%. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Eurodollar Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Rate or the Eurodollar Rate, respectively.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.02.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized to close under the Laws of, or
are in fact closed in, New York State and, if such day relates to any Eurodollar
Rate Loan or any Base Rate Loan bearing interest at a rate based on the
Eurodollar Rate, means any such day that is also a London Banking Day.

 

“Businesses” has the meaning specified in Section 6.09(a).

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that is required to be accounted for as a capital lease on
the balance sheet of that Person.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer or the Swing Line Lender (as applicable) and the Lenders, as collateral
for the L/C Obligations, Obligations in respect of Swing Line Loans or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances or, if the L/C Issuer
or Swing Line Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable).

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

4

 

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500 million or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500 million for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940
which are administered by reputable financial institutions having capital of at
least $500 million and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, the Dodd Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines and directives thereunder or
issued in connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have “beneficial ownership” of
all Equity Interests that such person or group has the right to acquire, whether
such right is exercisable immediately or only after the passage of time (such
right, an “option right”)), directly or indirectly, of (i) in the case of any
“person” or “group” that is a Specified Shareholder, more than fifty percent
(50%) of the Voting Equity Interests of the Parent or (ii) in the case of any
other “person” or “group”, more than thirty-five percent (35%) of the Voting
Equity Interests of the Parent;

 

(b)          during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

 

5

 

 

(c)          the passage of thirty days from the date upon which any Person or
two or more Persons acting in concert shall have acquired by contract or
otherwise, directly or indirectly, control over (i) in the case of any Specified
Shareholder, more than fifty percent (50%) of the Voting Equity Interests of the
Parent or (ii) in the case of any other Person, more than thirty-five percent
(35%) of the Voting Equity Interests of the Parent;

 

(d)          the Parent shall at any time cease to own and Control, legally and
beneficially, all of the outstanding Equity Interests in the Borrower; or

 

(e)           a “Fundamental Change” (as defined in the Convertible Notes
Indenture) or similar event, however defined, occurs and the effect of such
event is to permit any holders of Convertible Notes to require the Convertible
Notes to be repaid or repurchased.

 

“Closing Date” means July 21, 2014.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.

 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender.

 

“Commitment Fee” has the meaning specified in Section 2.09(a).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.02.

 

“Consolidated Capital Expenditures” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, all capital expenditures except
expenditures (i) made to replace assets subject to any casualty or condemnation
event with the proceeds of insurance or condemnation proceeds or (ii) funded
with the proceeds from the issuance of Equity Interests which such Equity
Interests were issued for the purpose of such expenditure.

 

“Consolidated Cash Interest Charges” means, for any period, for the Parent and
its Subsidiaries on a consolidated basis, an amount equal to the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and paid (or required to be paid) in cash
during such period , plus (b) the portion of rent expense with respect to such
period under Capital Leases that is treated as interest in accordance with GAAP
and paid (or required to be paid) in cash during such period plus (c) the
implied interest component of Synthetic Leases with respect to such period.

 

“Consolidated Cash Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended minus Taxes paid in cash by the Parent or
any of its Subsidiaries during such period to (b) Consolidated Cash Interest
Charges for the period of the four fiscal quarters most recently ended.

 

6

 

 

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) the amount of interest expense for
such period, (ii) extraordinary losses, (iii) the provision for Taxes payable
for such period, (iv) the amount of depreciation and amortization expense for
such period, (v) non-cash stock based compensation expenses, (vi) the amount of
any net losses from discontinued operations in accordance with GAAP (to the
extent not already deducted from the calculation Consolidated Net Income
pursuant to the definition thereof), (vii) any non-cash loss attributable to the
mark to market movement in the valuation of hedging obligations (to the extent
the cash impact resulting from such loss has not been realized) pursuant to
Financial Accounting Standards Accounting Standards Codification No.
815—Derivatives and Hedging; (viii) any non-recurring non-capitalized fees and
expenses resulting from debt financings, debt and equity issuances, Permitted
Acquisitions (including any bonus, retention or success payments that are not
consistent with KEYW incentive plans) and Dispositions otherwise permitted under
the terms of this Agreement, whether or not such transaction is consummated,
(ix) non-cash charges except to the extent such charges are reserves for future
cash charges, (x) cost savings in connection with any Permitted Acquisition
associated with (A) the severance, retention, transfer or relocation of
employees, (B) the relocation or closure of locations and (C) costs of prior
owners which are not applicable after the closing of such Permitted Acquisition,
(xi) the amount of “run rate” cost savings realized by the Parent and its
Subsidiaries as a result of specified actions taken during such period (which
cost savings shall be (A) reasonably identifiable and factually supportable and
(B) calculated as though such cost savings had been realized on the first day of
the relevant period), net of the amount of actual benefits realized from such
actions during a prior period; provided that it is understood and agreed that
“run rate” shall mean the full recurring benefit that is associated with any
action taken, and (xii) litigation and settlement costs reported during such
period as part of the Exelis, Inc. Settlement; provided, however, that add-backs
pursuant to clauses (ix), (x) and (xi) may not, in the aggregate, account for
more than 10% of Consolidated EBITDA, determined without giving effect to the
subject transaction or its pro forma effect on Consolidated EBITDA, and minus
(c) the following to the extent included in calculating such Consolidated Net
Income: (x) non-cash gains and (y) extraordinary gains.

 

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Parent and
its Subsidiaries on a consolidated basis.

 

“Consolidated Net Income” means, for any period, for the Parent and its
Subsidiaries on a consolidated basis, net income (excluding (a) income or loss
from discontinued operations and (b) extraordinary items) for such period.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness excluding any
portion of Consolidated Funded Indebtedness that is unsecured to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

 

“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Parent and its Subsidiaries as of such date,
determined on a consolidated basis in accordance with GAAP.

 

7

 

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness excluding (i) up to $25,000,000 in
unrestricted cash and Cash Equivalents of the Loan Parties that is available as
of such date and is not subject to any Liens other than Liens securing
Obligations or permitted under Section 8.01(c), (m) or (o) and (ii) any deferred
purchase price obligation in connection with Acquisitions as of such date (which
excludes from Consolidated Funded Indebtedness, for the avoidance of doubt, any
earn-out obligation) to (b) Consolidated EBITDA for the period of the four
fiscal quarters most recently ended.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

 

“Convertible Notes” means the 2.50% convertible senior notes due 2019 issued by
the Borrower in an aggregate principal amount of $130,000,000 (or up to
$149,500,000 if the underwriters of the Convertible Notes offering exercise
their over-allotment option) pursuant to the Convertible Notes Indenture.

 

“Convertible Note Documents” means the Convertible Notes Indenture, the
Convertible Notes and all documents entered into in connection therewith.

 

“Convertible Notes Indenture” means the Indenture, dated as of July 21, 2014
between the Borrower and the Convertible Notes Trustee governing the Convertible
Notes.

 

“Convertible Notes Trustee” means Wilmington Trust, National Association, in its
capacity as the trustee under the Convertible Note Documents, and its successors
and assigns in such capacity.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.

 

8

 

 

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
reasonably determined by the Administrative Agent, (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within two
Business Days after request by the Administrative Agent, to certify in writing,
or otherwise confirm in a manner satisfactory to the Administrative Agent, that
it will comply with its funding obligations, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Parent or any Subsidiary, including any Sale
and Leaseback Transaction and any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the disposition of inventory in
the ordinary course of business; (b) the disposition of machinery and equipment
no longer used or useful in the conduct of business of the Borrower and its
Subsidiaries in the ordinary course of business; (c) the disposition of property
to the Borrower or any Subsidiary; provided, that if the transferor of such
property is a Loan Party then the transferee thereof must be a Loan Party; (d)
the disposition of accounts receivable in connection with the collection or
compromise thereof; (e) licenses, sublicenses, leases or subleases granted to
others not interfering in any material respect with the business of the Parent
and its Subsidiaries; (f) the sale or disposition of Cash Equivalents for fair
market value; (g) any Recovery Event; and (h) any other disposition having a
value not in excess of $1,500,000.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower or any Subsidiary of
the Borrower’s Subsidiaries that is organized under the laws of any political
subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b) (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9

 

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any person or any trade or business (whether or not
incorporated) under common control with any Loan Party within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and Sections 414(m) and (o)
of the Internal Revenue Code for purposes of provisions relating to Section 412
of the Internal Revenue Code) or treated as a single employer under such
sections of the Internal Revenue Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization or has become insolvent; (d) the filing of a notice of intent
to terminate, the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the institution by the PBGC of proceedings to
terminate a Pension Plan; (e) any other event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the determination that any
Pension Plan is considered an at-risk plan or that a plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; (g) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any Loan Party or any ERISA
Affiliate; or (h) the imposition of a lien under Section 412 or 430(k) of the
Internal Revenue Code or Section 303, 4062(e) or 4068 of ERISA on any property
(or rights to property, whether real or personal) of a Loan Party or any ERISA
Affiliate.

 

“Eurodollar Base Rate” means, for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the ICE Benchmark
Administration London Interbank Offered Rate (“LIBOR”), as published by Reuters
(or such other commercially available source providing quotations of LIBOR as
may be designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Administrative Agent to be the average of the
rates at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted and with a term equivalent to such
Interest Period would be offered to major banks in the London interbank
Eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period.

 

“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.

 

10

 

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
“Eurodollar Base Rate”.

 

“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, unless
requested by the Administrative Agent or the Required Lenders, (b) unless
requested by the Administrative Agent or the Required Lenders, any IP Rights for
which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (c) unless requested by the Administrative Agent or
the Required Lenders, any personal property (other than personal property
described in clause (b) above) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (d) Excluded Minority
Interests (as defined in the Security Agreement) and (e) any property which,
subject to the terms of Section 8.09, is subject to a Lien of the type described
in Section 8.01(i) pursuant to documents which prohibit such Loan Party from
granting any other Liens in such property.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

11

 

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 11.13), any United States withholding tax that (i) is required to
be imposed on amounts payable to such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c), and (e)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Exelis, Inc. Settlement” means that certain confidential settlement entered
into on October 17, 2013 by the Borrower and individual defendants relating to
the outstanding litigation originally filed on June 14, 2013 against the
Borrower and certain of its employees by Exelis, Inc. and EVI Technology, LLC,
which settlement shall be paid in installments on November 2013 and May 2014 and
reflected as a non-operating expense in the third quarter of 2013.

 

“Existing Credit Agreement” means that amended and restated credit agreement
dated as of November 20, 2012 (as further amended, supplemented or otherwise
modified from time to time prior to the date hereof) entered into between the
Borrower, the Guarantors, the lenders from time to time party thereto and Royal
Bank of Canada, as administrative agent.

 

“Facilities” has the meaning specified in Section 6.09(a).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), and
any regulations promulgated thereunder or official interpretations thereof.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the engagement and fee letter dated as of July 17, 2014 among
the Borrower and the Arranger.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

12

 

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary
(other than the Borrower).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations, whether current or long-term, for borrowed money
(including the Obligations (other than obligations under Swap Contracts)) and
all obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)          all purchase money indebtedness;

 

(c)          the principal portion of all obligations under conditional sale or
other title retention agreements relating to property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business);

 

(d)          the maximum amount available to be drawn under issued letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(e)          all obligations in respect of the deferred purchase price of
property or services (including deferred purchase price obligations (including
earn-out obligations) in connection with Acquisitions but excluding trade
accounts payable in the ordinary course of business and, in each case, not past
due for more than 60 days after the date on which such trade account payable was
created). Notwithstanding anything herein to the contrary, post-closing net
working capital adjustments in connection with Acquisitions shall not be deemed
Funded Indebtedness;

 

(f)          the Attributable Indebtedness of Capital Leases, Sale and Leaseback
Transactions, Synthetic Leases and Securitization Transactions;

 

(g)          all obligations to purchase, redeem, retire, defease or otherwise
make any payment prior to the Maturity Date in respect of any Equity Interests,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

 

(h)          all Funded Indebtedness of others secured by (or for which the
holder of such Funded Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed;

 

13

 

 

(i)          all Guarantees with respect to Funded Indebtedness of the types
specified in clauses (a) through (h) above of another Person; and

 

(j)          all Funded Indebtedness of the types referred to in clauses (a)
through (i) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which such
Person is a general partner or joint venturer, except to the extent that Funded
Indebtedness is expressly made non-recourse to such Person.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Government Contract” means any contract with the United States government or
any department, agency or instrumentality thereof under which the Borrower or
any Subsidiary is a prime contractor or a subcontractor.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part) or
(b) any Lien on any assets of such person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.

 

14

 

 

“Guarantors” means, collectively, (a) the Parent, (b) each Domestic Subsidiary
identified as a “Guarantor” on the signature pages hereto, (c) each Person that
joins as a Guarantor pursuant to Section 7.12 or otherwise and (d) the
successors and permitted assigns of the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Holder” has the meaning specified in Section 11.18.

 

“Honor Date” has the meaning specified in Section 2.03(c).

 

“ICE Benchmark Administration London Interbank Offered Rate” means the London
interbank offered rate determined by the ICE Benchmark Administration from time
to time.

 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower (a) whose total assets (when combined with the assets of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) at the
last day of the most recently completed fiscal quarter of the Parent ended on or
prior to such determination date were an amount equal to or less than 1.5% of
the Consolidated Total Assets of the Parent and its Subsidiaries at such date
and (b) whose gross revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries, after eliminating intercompany obligations) for the
most recently completed fiscal quarter of the Parent ended on or prior to such
determination date were an amount equal to or less than 3% of the consolidated
gross revenues of the Parent and its Subsidiaries for such Test Period, in each
case determined in accordance with GAAP.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all Funded Indebtedness;

 

(b)          the Swap Termination Value of any Swap Contract;

 

(c)          all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) and (b) above of any other Person;

 

(d)          all Indebtedness of the types referred to in clauses (a) through
(c) above of any partnership or joint venture (other than a joint venture that
is itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to such Person.

 

Notwithstanding anything herein to the contrary, post-closing net working
capital adjustments and earn-outs in connection with Acquisitions shall not be
deemed Indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes or Other Taxes.

 

“Indemnitees” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

15

 

 

“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.

 

“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Maturity Date.

 

“Interim Financial Statements” means the unaudited consolidated and
consolidating financial statements of the Parent and its Subsidiaries for the
fiscal quarter ending March 31, 2014, including balance sheets and statements of
income or operations, shareholders’ equity and cash flows.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, or (c) an Acquisition. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

“IP Rights” has the meaning specified in Section 6.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.12 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.12.

 

16

 

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Royal Bank of Canada in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Revolving Commitments and (b) $15,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Commitments.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

17

 

 

“Liquidity” means, as of any date of determination, the sum of (a) all cash and
Cash Equivalents of the Loan Parties on such date that (i) do not appear (or
would not be required to appear) as “restricted” on a consolidated balance sheet
of the Parent and (ii) is not subject to any Liens other than Liens securing
Obligations or permitted under Section 8.01(c), (m) or (o) plus (b) the
aggregate availability under the Revolving Commitments.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
of this Agreement and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, in each case pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit 2.02.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Maker” has the meaning specified in Section 11.18.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of the Borrower and its Subsidiaries taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party; (c) a material impairment of the ability of the Loan Parties, taken as a
whole, to perform its obligations under any Loan Document; or (d) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Material Indebtedness” means (a) any Subordinated Indebtedness and (b) any
other Indebtedness of the Loan Parties or any of their Subsidiaries (other than
Indebtedness arising under the Loan Documents, Indebtedness arising under Swap
Contracts and Intercompany Indebtedness) having, in either case, an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount.

 

“Maturity Date” means the earlier of (a) the fifth anniversary of the Closing
Date, or (b) the date that is 180 days prior to the scheduled maturity date of
the Convertible Notes, as in effect on the date hereof, unless the Convertible
Notes are converted into equity, repaid or refinanced in accordance with Section
8.03(c); provided, however, that if such date is not a Business Day, then the
Maturity Date shall be the immediately preceding Business Day.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

 

18

 

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” shall mean (a) with respect to any Disposition, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes payable by the Parent or its Subsidiaries to any
unaffiliated third-party as a direct consequence such Disposition and the
Parent’s or the Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale), (ii) amounts provided as a reserve, in accordance
with GAAP, against any liabilities under any indemnification obligations or
purchase price adjustment associated with such Disposition; provided that, to
the extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds, and (iii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money (other than the Obligations) which is secured by the asset sold
in such Disposition and which is required to be repaid with such proceeds (other
than any such Indebtedness assumed by the purchaser of such asset); provided,
however, that, if (x) the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Administrative Agent within five Business Days
after receipt of any such Net Cash Proceeds setting forth the Borrower’s intent
to reinvest such proceeds in productive assets of a kind then used or usable in
the business of the Borrower and the Subsidiaries within one year of receipt of
such proceeds (and, in the case of any commitment to reinvest, such proceeds are
so reinvested within 180 days after the end of such one year period) and (y) no
Default or Event of Default shall have occurred and be continuing at the time
such certificate is delivered, such proceeds shall not constitute Net Cash
Proceeds except to the extent not so used at the end of such one-year period, at
which time such proceeds shall be deemed to be Net Cash Proceeds (as if
committed during such one year period as provided above at the end of such 180
days after such period); and (b) with respect to any issuance or disposition of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses (including repurchase obligations to the
extent reserved in accordance with GAAP) incurred in connection therewith.

 

“Non-Compliance Lender” has the meaning specified in Section 2.06(c).

 

“Non-Consenting Lender” has the meaning specified in Section 11.13.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 

“Note” has the meaning specified in Section 2.11(a).

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (other than any Excluded
Swap Obligations), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract (other than any Excluded Swap Obligations) between the Borrower or
any Subsidiary and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 8.03(e) and (b) all obligations under any Treasury
Management Agreement to the extent required under such Treasury Management
Agreement.

 

19

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Original Closing Date” means October 1, 2012.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Parent” means The KEYW Holding Corporation, a Maryland corporation.

 

“Participant” has the meaning specified in Section 11.06 (d).

 

“Patriot Act” has the meaning specified in Section 6.24.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that:

 

(a)          no Default shall have occurred and be continuing or would result
from such Acquisition;

 

20

 

 

(b)          the Acquisition Target is in the same or a similar line of business
as the Borrower and its Subsidiaries were engaged in on the Closing Date (or any
reasonable extensions or expansions thereof);

 

(c)          in the case of an Acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such Acquisition;

 

(d)          the representations and warranties made by the Loan Parties in each
Loan Document shall be true and correct in all material respects at and as if
made as of the date of such Acquisition (after giving effect thereto);

 

(e)          immediately after giving effect to such Acquisition, there shall be
at least $7,500,000 of Liquidity;

 

(f)          if the aggregate cash and non-cash consideration for such
Acquisition exceeds $10,000,000, the portion of the Consolidated EBITDA
attributable to such Acquisition Target for the period of four fiscal quarters
most recently ended for which financial statements of the Acquisition Target are
available shall be greater than $0;

 

(g)          the Borrower shall have delivered the Acquisition Information to
the Administrative Agent by:

 

(i)          the date five (5) Business Days prior to the consummation of such
Acquisition if after giving effect to such Acquisition on a Pro Forma Basis (A)
the Consolidated Senior Secured Leverage Ratio recomputed as of the end of the
Applicable Period would be equal to or greater than 1.75:1.00 or (B) the
Consolidated Total Leverage Ratio recomputed as of the end of the Applicable
Period would be equal to or greater than 3.50:1.00.

 

(ii)         the date twenty (20) days after the consummation of such
Acquisition if delivery is not required by the date five (5) Business Days prior
to the consummation of such Acquisition pursuant to clause (i) above; and

 

(h)          the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate demonstrating that after giving effect to such
Acquisition on a Pro Forma Basis (i) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.12 recomputed as of the end
of the Applicable Period, (ii) the Consolidated Senior Secured Leverage Ratio
recomputed as of the end of the Applicable Period would not be greater than
2.00:1.00 and (iii) the Consolidated Total Leverage Ratio recomputed as of the
end of the Applicable Period would not be greater than 3.75:1.00.

 

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Parent’s common stock
purchased by the Parent in connection with the issuance of the Convertible
Notes; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Parent from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Parent from the sale of the Convertible Notes; and provided further that
such Permitted Bond Hedge Transaction does not require that the Parent or any
Subsidiary pay cash or Cash Equivalents to the counterparty in connection with a
settlement, exercise or early termination of such Permitted Bond Hedge
Transaction or otherwise in connection therewith (other than the payment of the
initial premium to purchase such Permitted Bond Hedge Transaction and any cash
paid in lieu of fractional shares).

 

21

 

 

“Permitted Liens” means, at any time, Liens in respect of property of the Parent
or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.01.

 

“Permitted Restricted Payments” has the meaning specified in Section 8.06(c).

 

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Parent’s
common stock sold by the Parent substantially concurrently with any purchase by
the Parent of a related Permitted Bond Hedge Transaction with a strike price
higher than the strike price of the Permitted Bond Hedge Transaction; provided
that (i) such Permitted Warrant Transaction does not require the Parent or any
Subsidiary to pay cash or Cash Equivalents to the counterparty in connection
with a settlement, exercise or early termination of such Permitted Warrant
Transaction or otherwise in connection therewith (other than, in the case of an
early termination of such Permitted Warrant Transaction, pursuant to customary
exceptions (substantially similar to or no more onerous on the Parent and its
Subsidiaries than such exceptions in the warrants with respect to the
Convertible Notes) to the right of an issuer to settle the relevant close-out
amount, cancellation amount or other similar payment obligation in shares, and
other than cash paid in lieu of fractional shares), and (ii) that the Parent or
any Subsidiary shall not elect to pay cash or Cash Equivalents to the
counterparty in connection with such Permitted Warrant Transaction prior to the
Maturity Date

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is or may be required to contribute on behalf of any of its employees.

 

“Platform” has the meaning specified in Section 7.02.

 

“Prime Rate” means the rate of interest per annum determined from time to time
by Royal Bank of Canada (or any successor to Royal Bank of Canada in its
capacity as Administrative Agent) as its prime commercial lending rate in effect
at its principal office in New York City. The Prime Rate is a reference rate and
does not necessarily represent the lowest or best rate actually charged to any
customer. Any change in the prime rate determined by the Administrative Agent
shall take effect at the opening of business on the date of such determination.
Each interest rate based upon the Base Rate shall be adjusted simultaneously
with any change in the Base Rate.

 

“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.12, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which the
Borrower was required to deliver financial statements pursuant to Section
7.01(a) or (b). In connection with the foregoing, (a) with respect to any
Disposition or Recovery Event, (i) income statement and cash flow statement
items (whether positive or negative) attributable to the property disposed of
shall be excluded to the extent relating to any period occurring prior to the
date of such transaction and (ii) Indebtedness which is retired shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (b) with respect to any Acquisition, (i) income statement and cash
flow statement items attributable to the Person or property acquired shall be
included to the extent relating to any period applicable in such calculations to
the extent (A) such items are not otherwise included in such income statement
and cash flow statement items for the Parent and its Subsidiaries in accordance
with GAAP or in accordance with any defined terms set forth in Section 1.01 and
(B) such items are factually supportable, and are expected to have a continuing
impact, in each case determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
Staff of the SEC and (ii) any Indebtedness incurred or assumed by the Borrower
or any Subsidiary (including the Person or property acquired) in connection with
such transaction and any Indebtedness of the Person or property acquired which
is not retired in connection with such transaction (A) shall be deemed to have
been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.

 

22

 

 

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.12 recomputed as of the end of the period of
the four fiscal quarters most recently ended for which the Borrower has
delivered financial statements pursuant to Section 7.01(a) or (b) after giving
effect to the applicable transaction on a Pro Forma Basis.

 

“Pro Forma Financial Statements” means the consolidated pro forma balance sheet
of the Borrower and its Subsidiaries as of March 31, 2014, and the related
consolidated pro forma statement of income of the Borrower and its Subsidiaries
for the twelve-month period then ended, which have been prepared giving effect
to the Refinancing.

 

“Projections” means the forecasts, in form reasonably acceptable to the
Arranger, of the financial performance of the Borrower and its Subsidiaries
after giving effect to the Refinancing, prepared on an annual basis through the
2017 Fiscal Year.

 

“Public Lender” has the meaning specified in Section 7.02.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

 

“Refinancing” means the repayment of all the existing third party Indebtedness
for borrowed money of the Borrower and its Subsidiaries (other than Indebtedness
permitted under Section 8.03) as of the Closing Date, including Indebtedness
under the Existing Credit Agreement, and the discharge (or the making of
arrangements for discharge) of all Liens on assets of the Borrower and its
Subsidiaries other than Liens permitted under Section 8.01.

 

“Register” has the meaning specified in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

23

 

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders (and if there
is more than one Lender, at least two Lenders) holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) or (b) if the Commitments have been terminated, the
outstanding Loans (with the aggregate amount of each Lender’s risk participation
and funded participation in L/C Obligations and Swing Line Loans being deemed
“held” by such Lender for purposes of this definition); provided that for
purposes of this definition, a Lender and all Affiliates and Approved Funds
thereof shall constitute one Lender. The unfunded Commitments of, and the
outstanding Loans, L/C Obligations and participations therein held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and, solely for purposes of the delivery of incumbency certificates, the
secretary or any assistant secretary of a Loan Party and, solely for purposes of
notices given pursuant to Article II, any other officer of the applicable Loan
Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall, be conclusively
presumed to have acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the Loan
Parties, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof).

 

“Revolving Commitment” means, as to each Lender, the commitment of such Lender
to make Revolving Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender assumed its Revolving
Commitment, as applicable, as the same may be (a) reduced from time to time
pursuant to Section 2.06, or (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 11.06. The aggregate
amount of the Revolving Commitments in effect on the Closing Date is FORTY TWO
MILLION AND FIVE HUNDRED THOUSAND DOLLARS ($42,500,000).

 

“Revolving Loan” has the meaning specified in Section 2.01.

 

“Royal Bank of Canada” means Royal Bank of Canada and its successors.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

 

24

 

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, by each of the Loan Parties.

 

“Solvent” or “Solvency” means, with respect to any Person, on a consolidated
basis to the extent such person has any Subsidiaries, as of a particular date,
that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend at the time of
incurrence to incur debts or liabilities beyond such Person’s ability to pay
such debts and liabilities as they mature in the ordinary course of business,
(c) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital, (d) the fair value of the assets of such
Person is greater than the total amount of liabilities of such Person, (e) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured and (f) such Person does not intend,
in any transaction, to hinder, delay or defraud either present or future
creditors or any other person to which such Person is or will become, through
such transaction, indebted. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Specified Shareholders” means the Persons identified on Schedule 1.01.

 

“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which is subordinated or junior in right of payment to the Obligations pursuant
to a written agreement or undertaking in form and substance reasonably
satisfactory to the Administrative Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company or other business entity of which a majority of the shares of Equity
Interests entitled to vote for members of the board of directors or equivalent
governing body at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a direct
or indirect Subsidiary or Subsidiaries of the Parent or the Borrower, as
appropriate.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that
any agreements or arrangements related to a Permitted Bond Hedge Transaction or
a Permitted Warrant Transaction shall not be deemed a Swap Contract.

 

25

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any Swap Contract, agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Lender” means Royal Bank of Canada in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Commitments. The Swing Line Sublimit is part of, and not in
addition to, the Revolving Commitments.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $3,000,000.

 

“Total Revolving Outstanding” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Treasury Management Agreement” means an agreement, if any, between a Loan Party
or an Affiliate of a Loan Party and the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender governing the provision of
treasury or cash management services, including deposit accounts, overnight
drafts, credit cards, debit cards, p-cards (including purchasing cards and
commercial cards), funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.

 

26

 

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Voting Equity Interests” of any Person means Equity Interests of such Person
entitled to vote for members of the board of directors or equivalent governing
body of such Person on a fully diluted basis (and taking into account all such
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time).

 

1.02         Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory, as the case may be, provisions consolidating,
amending, replacing or interpreting such law or regulation, and any reference to
any law or regulation shall, unless otherwise specified, refer to such statute
or regulation, as the case may be, as amended, modified or supplemented from
time to time, and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all assets and
properties, tangible and intangible, real and personal, including cash,
securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

27

 

 

1.03         Accounting Terms; Calculation of Financial Covenants on a Pro Forma
Basis.

 

(a)          Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that if
either the Parent or the Borrower or the Required Lenders notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any Accounting Change occurring after the Closing Date
on the operation of such provision, regardless of whether any such notice is
given before or after such Accounting Change, then the Administrative Agent, the
Parent and the Borrower agree that they will negotiate in good faith amendments
to the provisions of this Agreement and the other Loan Documents that are
directly affected by such Accounting Change with the intent of having the
respective positions of the Lenders, the Parent and the Borrower after such
Accounting Change conform as nearly as possible to their respective positions as
of the date of this Agreement (subject to the approval of the Required Lenders”)
and, until any such amendments have been agreed upon, (i) the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred until
such request has been withdrawn or the amendment of such provisions becomes
effective under this Agreement and (ii) the Parent or the Borrower shall provide
to the Administrative Agent and the Lenders a written reconciliation (which need
not be audited), in form and substance reasonably satisfactory to the
Administrative Agent, between calculations of any applicable ratios, baskets and
other requirements hereunder before and after giving effect to such Accounting
Change. Notwithstanding anything to the contrary contained herein, all leases of
the Borrower and its Subsidiaries that are treated as operating leases for
purposes of GAAP as of the date of this Agreement shall continue to be accounted
for and treated as operating leases for purposes of the Loan Documents
(including for purposes of the definition of Indebtedness and the references to
Capital Lease Obligations) regardless of any change to GAAP following such date
that would otherwise require such leases to be treated as Capitalized Leases and
the obligations thereunder as Capital Lease Obligations. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)          Calculation of Financial Covenants on a Pro Forma Basis.
Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in Section 8.12 (including for purposes
of determining the Applicable Rate) shall be made on a Pro Forma Basis with
respect to any Acquisition, Disposition or Recovery Event occurring during the
applicable period. All references herein to consolidated financial statements of
the Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04         Rounding.

 

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

28

 

 

1.05         Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Article II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01         Commitments.

 

Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make (or cause its Lending Office to make) revolving loans
(each such loan, a “Revolving Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Revolving Lender’s
Revolving Commitment; provided, however, that after giving effect to any
Borrowing of Revolving Loans, (i) the Total Revolving Outstanding shall not
exceed the Revolving Commitments, and (ii) the aggregate Outstanding Amount of
the Revolving Loans of any Revolving Lender, plus such Revolving Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Revolving Lender’s Applicable Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Lender’s Revolving Commitment.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.

 

2.02         Borrowings, Conversions and Continuations of Loans.

 

(a)          Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$100,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(b),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of a Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

 

29

 

 

(b)          Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans as described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.02 (and, if such Borrowing is
the initial Credit Extension, Section 5.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Royal Bank of Canada with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date the Loan Notice with respect to a
Borrowing of Revolving Loans is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings and second, shall be made available
to the Borrower as provided above.

 

(c)          During the existence of a Default, the Required Lenders may demand
that any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.

 

(d)          The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in the Prime Rate used in determining the Base Rate
promptly following the public announcement of such change.

 

(e)          After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than five Interest Periods in effect with respect to the
Revolving Loans.

 

2.03         Letters of Credit.

 

(a)          The Letter of Credit Commitment.

 

(i)          Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Maturity Date, to issue Letters of Credit in Dollars
for the account of the Borrower or any Subsidiary, and to amend or extend
Letters of Credit previously issued by it, in accordance with subsection (b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Outstanding shall not exceed the
Revolving Commitments, (y) the aggregate Outstanding Amount of the Revolving
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Commitment and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 

30

 

 

(ii)         The L/C Issuer shall not issue any Letter of Credit if:

 

(A)         subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Lenders have approved such expiry date;
or

 

(B)         the expiry date of such requested Letter of Credit would occur after
the date twelve months after the Maturity Date, unless all the Lenders have
approved such expiry date.

 

(iii)        The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:

 

(A)         any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)         the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)         except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)         such Letter of Credit is to be denominated in a currency other than
Dollars;

 

(E)         any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

 

(F)         such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)        The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

31

 

 

(v)         The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)          Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require. In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer (A)
the Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may require.

 

(ii)         Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article V shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or the applicable Subsidiary or
enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

 

32

 

 

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the date twelve months after the Maturity
Date; provided, however, that the L/C Issuer shall not permit any such extension
if (A) the L/C Issuer has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Lenders have elected not to permit such extension or (2)
from the Administrative Agent, any Lender or any Loan Party that one or more of
the applicable conditions specified in Section 5.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

 

(iv)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing the L/C Issuer not to permit such reinstatement.

 

(v)         Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c)          Drawings and Reimbursements; Funding of Participations.

 

(i)          Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice). Any notice given by the L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

33

 

 

(ii)         Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.

 

(iii)        With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Base Rate Loans because the conditions set forth in
Section 5.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Lender’s payment to the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)        Until each Lender funds its Revolving Loan or L/C Advance pursuant
to this Section 2.03(c) to reimburse the L/C Issuer for any amount drawn under
any Letter of Credit, interest in respect of such Lender’s Applicable Percentage
of such amount shall be solely for the account of the L/C Issuer.

 

(v)         Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower, any Subsidiary or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse the L/C Issuer for the amount of any payment made by the
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

 

34

 

 

(vi)        If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.

 

(d)          Repayment of Participations.

 

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)         If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)          Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

 

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)         the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)        any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

35

 

 

(iv)         any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

(v)          any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)          Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)          Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.

 

36

 

  

(h)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate for Revolving Loans that are Eurodollar
Rate Loans times the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.03 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the Maturity Date; and (ii) computed on
a quarterly basis in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

 

(i)          Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at 0.125% per annum,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit and on the Maturity Date. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.

 

(j)          Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(k)          Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

2.04         Swing Line Loans.

 

(a)          Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstanding shall not exceed the
Revolving Commitments, and (ii) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage times
the amount of such Swing Line Loan.

 

37

 

  

(b)          Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the Swing Line Lender, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of $100,000, and (ii) the requested borrowing date, which shall be a Business
Day. Each such telephonic notice must be confirmed promptly by delivery to the
Swing Line Lender of a written Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower.

 

(c)          Refinancing of Swing Line Loans.

 

(i)          The Swing Line Lender at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Commitments
and the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice). The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so makes
funds available shall be deemed to have made a Revolving Loan that is a Base
Rate Loan to the Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Swing Line Lender.

 

(ii)         If for any reason any Swing Line Loan cannot be refinanced by such
a Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

38

 

 



(iii)        If any Lender fails to make available to the Administrative Agent
for the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Loan
included in the relevant Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)         Each Lender’s obligation to make Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swing Line Lender, the
Borrower, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

 

(d)          Repayment of Participations.

 

(i)          At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.

 

(ii)         If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)          Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Lender funds its Revolving Loans that are Base Rate Loans or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)          Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

39

 

 



(g)          Auto Borrow Arrangement. In order to facilitate the borrowing of
Swing Line Loans, the Borrower and the Swing Line Lender may mutually agree to,
and are hereby authorized to, enter into an auto borrow agreement in form and
substance reasonably satisfactory to the Swing Line Lender, with notice to the
Administrative Agent (the “Auto Borrow Agreement”) providing for the automatic
advance by the Swing Line Lender of Swing Line Loans under the conditions set
forth in the Auto Borrow Agreement, subject to the conditions set forth herein.
At any time an Auto Borrow Agreement is in effect, Borrowings of Swing Line
Loans under the Auto Borrow Agreement shall be made in accordance with the terms
of the Auto Borrow Agreement. For purposes of determining the Total Revolving
Outstanding at any time during which an Auto Borrow Agreement is in effect, the
Outstanding Amount of all Swing Line Loans shall be deemed to be the sum of the
Outstanding Amount of Swing Line Loans at such time plus the maximum amount
available to be borrowed under such Auto Borrow Agreement at such time.

 

2.05         Prepayments.

 

(a)          Voluntary Prepayments of Loans.

 

(i)          Revolving Loans. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Administrative Agent not later than
11:00 a.m. (1) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans and (2) one Business Day prior to the date of prepayment of Base Rate
Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding); and (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding). Each such notice shall specify whether such
prepayment is with respect to Revolving Loans, the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans. The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s Applicable Percentage of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Subject to Section 2.15, each such
prepayment shall be applied to the Loans of the Lenders in accordance with their
respective Applicable Percentages.

 

(ii)         Swing Line Loans. The Borrower may, upon notice to the Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 (or, if less, the entire principal thereof then outstanding). Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)          Mandatory Prepayments of Loans.

 

(i)          If for any reason the Total Revolving Outstanding at any time
exceed the Revolving Commitments then in effect, the Borrower shall immediately
prepay Revolving Loans and/or Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided, however, that
the Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(i) unless after the prepayment in full of the
Revolving Loans and Swing Line Loans, the Total Revolving Outstanding exceed the
Revolving Commitments then in effect.

40

 



 

(ii)         Not later than the fifth Business Day following any receipt of Net
Cash Proceeds in respect of any Disposition, the Borrower shall apply 100% of
the Net Cash Proceeds received with respect thereto to prepay outstanding Loans
and, subject to Section 9.02(c), to Cash Collateralize L/C Obligations, if any.

 

(iii)        In the event that any Loan Party or any Subsidiary shall receive
Net Cash Proceeds from the issuance or other disposition of Indebtedness of any
Loan Party or any Subsidiary (other than any cash proceeds from the issuance of
Indebtedness permitted pursuant to Section 8.03), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by such Loan
Party or such Subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans and to Cash Collateralize L/C Obligations,
if any.

 

(iv)          In the event that any Loan Party or any Subsidiary shall receive
Net Cash Proceeds from any public offering, sale or other Disposition of the
Equity Interests of any Loan Party (other than to the extent such disposition is
to another Loan Party or permitted under Section 8.05(iv)), the Borrower shall,
substantially simultaneously with (and in any event not later than the third
Business Day next following) the receipt of such Net Cash Proceeds by such Loan
Party or such Subsidiary, apply an amount equal to 100% of such Net Cash
Proceeds to prepay outstanding Loans and to Cash Collateralize L/C Obligations,
if any.

 

(v)          The Borrower shall deliver to the Administrative Agent, at the time
of each prepayment required under Sections 2.05(b)(ii), (iii) and (iv), (A) a
certificate signed by a Responsible Officer of the Borrower setting forth in
reasonable detail the calculation of the amount of such prepayment and (ii) to
the extent practicable, at least three days prior written notice of such
prepayment. Each notice of prepayment shall specify the prepayment date, the
Type of each Loan being prepaid and the principal amount of each Loan (or
portion thereof) to be prepaid and shall be substantially in the form of
Exhibit 2.05 or such other form as shall be acceptable to the Administrative
Agent.

 

(vi)         All prepayments of Borrowings under this Section 2.05 shall be
applied first, ratably to the L/C Borrowings and the Swing Line Loans, second,
to the outstanding Revolving Loans, and, third, to Cash Collateralize the
remaining L/C Obligations. Within the parameters of the applications set forth
above, prepayments shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments of Borrowings under this Section 2.05 shall be subject to
Section 3.05, but otherwise shall be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to the date of payment.

 

2.06         Termination or Reduction of Commitments.

 

(a)           The Revolving Commitments (i) shall be automatically reduced on a
dollar-for-dollar basis by (A) the principal amount of Indebtedness issued or
incurred in contravention of Section 8.03 and (B) the amount of Net Cash
Proceeds from any Disposition of Equity Interests of any Loan Party in
contravention of Section 8.05, and (ii) shall automatically terminate on the
Maturity Date.

 

41

 



 

(b)          The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Commitments, or from time to time permanently reduce the
Revolving Commitments to an amount not less than the Outstanding Amount of
Revolving Loans, Swing Line Loans and L/C Obligations; provided that (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $5 million or any
whole multiple of $1 million in excess thereof and (iii) if, after giving effect
to any reduction of the Revolving Commitments, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Revolving Commitments, such
sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Commitments. Any reduction of the
Revolving Commitments shall be applied to the Revolving Commitment of each
Lender according to its Applicable Percentage. All fees accrued with respect
thereto until the effective date of any termination of the Revolving Commitments
shall be paid on the effective date of such termination.

 

(c)          If any Lender (i) becomes a Defaulting Lender or (ii) is a
Non-Consenting Lender (each such Lender, a “Non-Compliant Lender”), the Borrower
may, with the prior written consent of the Administrative Agent, and
notwithstanding any provision of this Agreement requiring pro rata payments to
the Lenders, elect to reduce the Commitments by an amount equal to such
Non-Compliant Lender’s Revolving Commitment and repay such Non-Compliant Lender
an amount equal to the principal amount of all Loans owing to it, all interest
and fees accrued for its account through but excluding the date of such
repayment, and all other amounts payable to it hereunder, payable in immediately
available funds, so long as, after giving effect to the termination of such
Non-Compliant Lender’s Revolving Commitments and the repayments described in
this clause (c), any L/C Obligations of such Non-Compliant Lender shall be
reallocated among the Lenders that are not Non-Compliant Lenders in accordance
with their respective Applicable Percentage, but only to the extent that the sum
of the aggregate principal amount of all Revolving Loans made by each such
Lender, all Swing Line Loans made by each such Lender and such Lender’s L/C
Obligations prior to giving effect to such reallocation plus the L/C Obligations
to be reallocated to such Lender does not exceed such Lender’s Applicable
Percentage, and with respect to any portion of the L/C Obligations that may not
be reallocated, the Borrower shall deliver to the Administrative Agent, for the
benefit of the L/C Issuer, cash collateral or other security satisfactory to the
Administrative Agent, with respect any such remaining L/C Obligations.

 

2.07         Repayment of Loans.

 

(a)          Revolving Loans. The Borrower shall repay to the Administrative
Agent for the account of the Lenders on the Maturity Date the aggregate
principal amount of all Revolving Loans outstanding on such date.

 

(b)          Swing Line Loans. The Borrower shall repay the Administrative Agent
for the account of the Swing Line Lenders each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Swing Line Loan is made and
(ii) the Maturity Date.

 

(c)          All repayments pursuant to this Section 2.07 shall be subject to
Section 3.05(a), but otherwise shall be without premium or penalty.

 

2.08         Interest.

 

(a)          Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

42

 



 

(b)          (i)          If any amount of principal of any Loan is not paid
when due (following any applicable grace periods), whether at stated maturity,
by acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (following any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Administrative Agent, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)        Upon the request of the Administrative Agent (at the request or
direction of the Required Lenders), while any Event of Default exists, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iv)         Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09         Fees.

 

 In addition to certain fees described in subsections (h) and (i) of Section
2.03:

 

(a)          Commitment Fee. The Borrower shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee (the “Commitment Fee”) equal to the product of (i) 0.50% times
(ii) the actual daily amount by which the Revolving Commitments exceed the sum
of (A) the Outstanding Amount of Revolving Loans and (B) the Outstanding Amount
of L/C Obligations, subject to adjustment as provided in Section 2.15. The
Commitment Fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Section 5.02
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The Commitment Fee shall be calculated quarterly in arrears
and on the Maturity Date. For purposes of clarification, Swing Line Loans shall
not be considered outstanding for purposes of determining the unused portion of
the Revolving Commitments.

 

(b)          Fee Letter. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.10          Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.



 

(a)          All computations of interest for Base Rate Loans (including Base
Rate Loans determined by reference to the Eurodollar Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

 

43

 



 

(b)          If for any other reason, the Borrower or the Lenders determine that
(i) the Consolidated Senior Secured Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Senior Secured Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, promptly on demand by the Administrative
Agent (or, after the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, automatically and without further action by the Administrative Agent,
any Lender or the L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or the L/C Issuer, as the
case may be, under this Agreement.

 

2.11         Evidence of Debt.

 

(a)          The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11 (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)          In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans. In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12         Payments Generally; Administrative Agent’s Clawback.

 

(a)          General. All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower or any Guarantor hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower or any Guarantor shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

 

44

 



 

(b)          (i) Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender thereafter pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing, and, to the extent previously repaid by the
Borrower, shall be made available to the Borrower. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)         Payments by Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

45

 



 

(c)          Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(d)          Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(e)          Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13         Sharing of Payments by Lenders.

 

  If, other than as expressly provided elsewhere herein, any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that:

 

(i)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)         the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14 or (C) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

46

 



 

2.14         Cash Collateral.

 

(a)          Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Maturity Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)          Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Royal Bank of Canada. The Borrower, and to the
extent provided by any Lender, such Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

 

(c)          Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

 

(d)          Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
(and following application as provided in this Section 2.14 may be otherwise
applied in accordance with Section 9.03), and (y) the Person providing Cash
Collateral and the L/C Issuer or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

2.15         Defaulting Lenders.

 

(a)          Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)          Waivers and Amendments. That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.01.

 

47

 



 

(ii)         Reallocation of Payments. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans or L/C Borrowings were made at a time when the conditions set forth
in Section 5.02 were satisfied or waived, such payment shall be applied solely
to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)        Certain Fees. That Defaulting Lender (A) shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (B) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

 

(iv)         Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided that (A) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Revolving Loans of that Lender.

 

48

 



 

(b)          Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15 (a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided; further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01         Taxes.

 

(a)          Payments Free of Taxes – Obligation to Withhold: Payments on
Account of Taxes.

 

(i)          Any and all payments by or on account of any obligation of the Loan
Parties hereunder or under any other Loan Document shall to the extent permitted
by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Loan Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws.

 

(ii)         If the Loan Parties or the Administrative Agent shall be required
by applicable Laws to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the such Laws, and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes or Other Taxes, the sum payable by the Loan Parties shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including such deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, any Lender or the L/C
Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

 

(b)          Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.

 

49

 



 

(c)          Tax Indemnification.

 

(i)          Without limiting the provisions of subsection (a) or (b) above, the
Loan Parties shall, and do hereby indemnify the Administrative Agent, each
Lender and the L/C Issuer, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) withheld or deducted by
the Loan Parties or the Administrative Agent or paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The Loan Parties
shall also, and do hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within ten days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)         Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Administrative Agent) incurred
by or asserted against the Administrative Agent by any Governmental Authority as
a result of the failure by such Lender or the L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to the Administrative Agent pursuant to subsection (e). Each Lender
and the L/C Issuer hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the L/C Issuer, as
the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the L/C Issuer, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)          Evidence of Payments. Upon request by the Administrative Agent or
any Lender, as soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority, as provided in this Section 3.01, the Parent or the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Law to report such payment or other evidence of
such payment reasonably satisfactory to the Borrower or the Administrative
Agent, as the case may be.

 

(e)          Status of Lenders: Tax Documentation.

 

(i)          Each Lender shall deliver to the Borrower and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of all payments to
be made to such Lender by the Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.

 

(ii)         Without limiting the generality of the foregoing, if the Borrower
is a resident for tax purposes in the United States.

 

50

 



 

(A)         any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower
and the Administrative Agent, on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed
originals of IRS Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

 

(B)         each Foreign Lender that is entitled under the Internal Revenue Code
or any applicable treaty to an exemption from or reduction of withholding tax
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)         executed originals of IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party,

 

(II)        executed originals of IRS Form W-8ECI,

 

(III)       executed originals of IRS Form W-8IMY and all required supporting
documentation,

 

(IV)        in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of IRS Form W-8BEN, or

 

(V)         executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(C)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by applicable Laws and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

51

 



 

(iii)        Each Lender shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances which would render expired,
obsolete or inaccurate in any respect any such form or certification and shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

(f)          Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.02         Illegality.

 

  If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(a) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended and (b)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s Eurodollar Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate), either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

 

3.03         Inability to Determine Rates.

 

  If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with an existing or proposed Base Rate Loan or in connection with
a Eurodollar Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, the Administrative Agent will promptly notify the
Borrower and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

52

 



 

3.04         Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
the L/C Issuer;

 

(ii)         subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or the L/C Issuer); or

 

(iii)        impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered; provided that each Lender and the L/C Issuer agree to take reasonable
action, to the extent that such action can be taken without cost or
administrative burden to such Lender or L/C Issuer, as applicable, as determined
by such Lender or L/C Issuer in its sole discretion, to mitigate or eliminate
such costs; provided further that it shall be a condition to such Lender’s
exercise of its rights under this Section 3.04(b) that such Lender generally be
exercising similar rights under similar financing arrangements with respect to
similarly situated borrowers.

 

53

 



 

(c)          Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, and the
method of the calculation and the calculation thereof, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)          Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

3.05         Compensation for Losses.

 

  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

 

(a)          any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or

 

(c)          any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.

 

54

 



 

3.06         Mitigation of Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, as applicable,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.

 

3.07         Survival.

 

  All of the Loan Parties’ obligations under this Article III shall survive
termination of the Revolving Commitments, repayment of all other Obligations
hereunder and resignation of the Administrative Agent.

 

Article IV

GUARANTY

 

4.01         The Guaranty.

 

  Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, each Lender or each Affiliate of a Lender that enters into
a Swap Contract and, to the extent provided therein, to each Lender or Affiliate
of a Lender that enters into a Treasury Management Agreement with the Borrower
or any Subsidiary, and each other holder of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations is not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

55

 



 

4.02         Obligations Unconditional.

 

  The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)          at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)          any of the acts mentioned in any of the provisions of any of the
Loan Documents or any other document relating to the Obligations shall be done
or omitted;

 

(c)          the maturity of any of the Obligations shall be accelerated, or any
of the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;

 

(d)          any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)          any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03         Reinstatement.

 

  The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including the fees, charges and disbursements
of counsel) incurred by the Administrative Agent or such holder of the
Obligations in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any Debtor Relief Law.

 

56

 



 

4.04         Certain Additional Waivers.

 

  Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05         Remedies.

 

  The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 

4.06         Rights of Contribution.

 

  The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.

 

4.07         Guarantee of Payment; Continuing Guarantee.

 

  The guarantee in this Article IV is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to the Obligations
whenever arising.

 

4.08         Keepwell.

 

  Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 4.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.08, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until a discharge of guaranteed obligations as provided
herein. Each Qualified ECP Guarantor intends that this Section 4.08 constitute,
and this Section 4.08 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

57

 



 

Article V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01         Conditions of Effectiveness.

 

  This Agreement shall be effective upon satisfaction of the following
conditions precedent in each case in a manner satisfactory to the Administrative
Agent and each Lender:

 

(a)          Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents, each properly
executed by a Responsible Officer of the signing Loan Party and, in the case of
this Agreement, by each Lender.

 

(b)          Opinion of Counsel. Receipt by the Administrative Agent of an
opinion of outside legal counsel(s) to the Loan Parties in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each Lender, dated as of the Closing Date.

 

(c)          Organization Documents, Resolutions, Etc. Receipt by the
Administrative Agent of the following:

 

(i)          copies of the Organization Documents of each Loan Party (other than
an Immaterial Subsidiary) certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization, where applicable, and certified by a
secretary or assistant secretary of such Loan Party to be true and correct as of
the Closing Date;

 

(ii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party (other than an Immaterial Subsidiary) as the Administrative Agent may
require evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party;
and

 

(iii)        such documents and certifications as the Administrative Agent may
require to evidence that each Loan Party (other than an Immaterial Subsidiary)
is duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

(d)          Personal Property Collateral. Receipt by the Administrative Agent
of the following:

 

(i)          searches of Uniform Commercial Code filings conducted by or on
behalf of the Borrower in the jurisdiction of formation of each Loan Party and
each other jurisdiction that the Administrative Agent reasonably requests of the
Borrower;

 

(ii)         searches conducted by or on behalf of the Borrower of ownership of,
and Liens on, United States registered intellectual property of each Loan Party
in the appropriate governmental offices;

 

58

 



 

(iii)        (x) UCC financing statements for each appropriate jurisdiction as
is necessary, in the Administrative Agent’s discretion, to perfect the
Administrative Agent’s security interest in the Collateral and (y) original
certificates, if any, representing the pledged equity referred to therein
accompanied by undated stock powers executed in blank and instruments evidencing
the pledged debt referred to therein endorsed in blank (or accompanied by an
executed allonge in blank); and

 

(iv)         duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s discretion, to perfect the Administrative Agent’s security interest in
the United States registered intellectual property of the Loan Parties.

 

(e)          Evidence of Insurance. Receipt by the Administrative Agent of
copies of insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in the Loan Documents.

 

(f)          Closing Certificate. Receipt by the Administrative Agent of a
certificate signed by a Responsible Officer of the Borrower as of the Closing
Date certifying that the following conditions have been satisfied as of the
Closing Date:

 

(i)          The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the Closing Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date.

 

(ii)         No Default shall exist or would result from the effectiveness of
this Agreement, or Credit Extension (if any) or from the application of the
proceeds thereof.

 

(g)          Refinancing of Existing Indebtedness. Prior to or substantially
simultaneously with the effectiveness of Commitments hereunder, (i) the issuance
of Convertible Notes shall have been consummated on terms and results reasonably
satisfactory to the Administrative Agent, and (ii) the proceeds of the
Convertible Notes shall have been used to consummate the Refinancing.

 

(h)          Fees and Expenses. Receipt by the Administrative Agent, the
Arranger and the Lenders of all accrued costs fees and expenses (including legal
fees and the fees and expenses of any other advisors) and other compensation
required to be paid on or before the Closing Date.

 

(i)          Patriot Act. The Lenders shall have received at least three
Business Days prior to the Closing Date all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations as shall have been reasonably
requested at least five business days prior to the Closing Date, including
without limitation the Patriot Act, in order to allow the Lenders to comply
therewith.

 

(j)          Solvency Certificate. The Lenders shall have received a certificate
from the chief financial officer of the Borrower certifying that, on a
consolidated basis after giving effect to the Refinancing, the Borrower and
Subsidiaries are Solvent.

 

(k)          Pro Forma Financial Statements and Projections. Receipt by the
Arranger of the Pro Forma Financial Statements and the Projections.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

59

 



 

5.02         Conditions to all Credit Extensions.

 

  The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)          The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.

 

(b)          No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

 

(c)          The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

 

  Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

Article VI

REPRESENTATIONS AND WARRANTIES

 

  The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01         Existence, Qualification and Power.

 

  The Parent and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified or registered to do business and in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or registration; except in each case referred to in clause (b)(i)
or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

6.02         Authorization; No Contravention.

 

  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any material Contractual Obligation to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate in any material respect any Law to which
such Person or its property is subject.

 

60

 



 

6.03         Governmental Authorization; Other Consents.

 

  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have been obtained and are in full force and effect
and (ii) filings to perfect the Liens created by the Collateral Documents.

 

6.04         Binding Effect.

 

  Each Loan Document has been duly executed and delivered by each Loan Party
that is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party that is party thereto in accordance with its terms.

 

6.05         Financial Statements; No Material Adverse Effect.

 

(a)          The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present the financial
condition of the Parent and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)          The Interim Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Parent and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c)          From the date of the Audited Financial Statements to and including
the Closing Date, there has been no Disposition or any Recovery Event of any
material part of the business or property of the Parent and its Subsidiaries,
taken as a whole, and no purchase or other acquisition by any of them of any
business or property (including any Equity Interests of any other Person)
material in relation to the consolidated financial condition of the Parent and
its Subsidiaries, taken as a whole, in each case, which is not reflected in the
foregoing financial statements or in the notes thereto and has not otherwise
been disclosed in writing to the Lenders on or prior to the Closing Date.

 

(d)          The Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of the
Borrower and its Subsidiaries as at March 31, 2014, and their estimated results
of operations for the periods covered thereby, assuming that the Refinancing had
actually occurred at such date or at the beginning of such period.

 

(e)          The financial statements delivered pursuant to Section 7.01(a), (b)
and (c) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a), (b) and (c)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated and
consolidating financial condition, results of operations and cash flows of the
Parent and its Subsidiaries as of the dates thereof and for the periods covered
thereby subject, in the case of unaudited financial statements, to the absence
of footnotes and to normal year-end audit adjustments.

 

61

 



 

(f)          Since the date of the Audited Financial Statements, there has been
no event or circumstance that has had or could reasonably be expected to have a
Material Adverse Effect.

 

6.06         Litigation.

 

  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Responsible Officers of the Loan Parties after a reasonable
investigation, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against or affecting the Parent or any Subsidiary
or against any of their properties or revenue that (a) involve this Agreement or
any other Loan Document or any of the transactions contemplated hereby or (b)
could reasonably be expected to have a Material Adverse Effect.

 

6.07         No Default.

 

(a)          Neither the Parent nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.

 

(b)          No Default has occurred and is continuing.

 

6.08         Ownership of Property; Liens.

 

  Each of the Parent and its Subsidiaries has good and marketable title to, or
valid leasehold interests in, all real property that is owned or leased by such
Person (as set forth on Schedule 6.20-1), except for such defects in title as
could not reasonably be expected to have a Material Adverse Effect. The property
of the Parent its Subsidiaries is not subject to any Liens other than Permitted
Liens.

 

6.09         Environmental Compliance.

 

  Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)          Each of the facilities and real properties owned, leased or
operated by the Parent or any Subsidiary (the “Facilities”) and all operations
at the Facilities are in compliance, in all material respects, with all
applicable Environmental Laws, and there is no violation in any material respect
of any Environmental Law with respect to the Facilities or the businesses
operated by the Parent and its Subsidiaries at such time (the “Businesses”) and
there are no conditions relating to the Facilities or the Businesses that could
give rise to liability under any applicable Environmental Laws.

 

(b)          None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could give rise to liability
under, Environmental Laws.

 

(c)          Neither the Parent nor any Subsidiary has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
compliance with Environmental Laws with regard to any of the Facilities or the
Businesses, nor does any Responsible Officer of any Loan Party have knowledge
that any such notice will be received or is being threatened.

 

(d)          Hazardous Materials have not been transported or disposed of from
the Facilities, or generated, treated, stored or disposed of at, on or under any
of the Facilities or any other location, in each case by or on behalf of the
Parent or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.

 

62

 



 

(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which the Parent or any Subsidiary is
or will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Parent, any Subsidiary, the Facilities or the Businesses.

 

(f)          There has been no release or threat of release of Hazardous
Materials at or from the Facilities, or arising from or related to the
operations (including disposal) of the Parent or any Subsidiary in connection
with the Facilities or otherwise in connection with the Businesses, in violation
of or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

Each of the representations and warranties in this Section 6.09 to the extent
relating to the action or inaction of Persons other than the Parent and its
Subsidiaries is made only to the knowledge of the Responsible Officers of the
Loan Parties.

 

6.10         Insurance.

 

(a)          The properties of the Parent and its Subsidiaries are insured with
reputable insurance companies not Affiliates of the Parent, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Parent or the applicable Subsidiary operates.

 

(b)          All real property that constitutes Collateral and that is a Flood
Hazard Property is covered by flood insurance with reputable insurance companies
not Affiliates of the Parent, in such amounts and with such deductibles as the
Administrative Agent may reasonably request upon at least thirty (30) days prior
written notice to the Borrower.

 

6.11         Taxes.

 

  The Parent and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary that would, if paid, have a
Material Adverse Effect. Neither the Parent nor any Subsidiary is party to any
tax sharing agreement.

 

6.12         ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other Federal or
state laws. Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Internal Revenue Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code, or an application for
such a letter is currently being processed by the IRS. To the knowledge of the
Responsible Officers of the Loan Parties, nothing has occurred that would
reasonably be expected to prevent or cause the loss of such tax-qualified
status.

 

63

 



 

(b)          There are no pending or, to the knowledge of the Responsible
Officers of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and neither any Loan Party nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Internal Revenue Code) is 60% or higher
and neither any Loan Party nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below 60% as of the most recent
valuation date; (iv) neither any Loan Party nor any ERISA Affiliate has incurred
any liability to the PBGC other than for the payment of premiums, and there are
no premium payments which have become due that are unpaid; (v) neither any Loan
Party nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

6.13         Subsidiaries.

 

  Set forth on Schedule 6.13 is a complete and accurate list as of the Closing
Date of each Subsidiary of the Parent, together with (a) jurisdiction of
incorporation or organization, (b) number of shares of each class of Equity
Interests outstanding, and (c) number and percentage of outstanding shares of
each class owned (directly or indirectly) by the Parent or any Subsidiary. The
outstanding Equity Interests of each Subsidiary are validly issued, fully paid
and non-assessable.

 

6.14         Margin Regulations; Investment Company Act.

 

(a)          Neither the Parent nor the Borrower are engaged in and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Parent or the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of Section 9.01(e) will be margin stock.

 

(b)          None of the Parent, the Borrower any Person that Controls (as such
term is defined in the Investment Company Act of 1940) the Parent or the
Borrower, or any Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

64

 



 

6.15         Disclosure.

 

  No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or, when taken together
will all other information furnished, omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to the Projections
and projected financial information, the Loan Parties represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

6.16         Compliance with Laws.

 

  Each of the Parent and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17         Intellectual Property; Licenses, Etc.

 

  Each Loan Party owns, or possesses the legal right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses. Set forth on Schedule 6.17 is a list of (i) all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office that as of the Closing Date a Loan Party owns
and (ii) all licenses of IP Rights registered with the United States Copyright
Office or the United States Patent and Trademark Office as of the Closing Date.
Except for such claims and infringements that could not reasonably be expected
to have a Material Adverse Effect, no claim has been asserted and is pending by
any Person challenging the use of any IP Rights or the validity or effectiveness
of any IP Rights, nor does any Responsible Officer of any Loan Party know of any
such claim, and, to the knowledge of the Responsible Officers of the Loan
Parties, the use of any IP Rights by a Loan Party or the granting of a right or
a license in respect of any IP Rights from a Loan Party does not infringe on any
rights of any other Person.

 

6.18         Solvency.

 

  The Loan Parties are Solvent on a consolidated basis.

 

6.19         Perfection of Security Interests in the Collateral.

 

  The security interest granted pursuant to the Collateral Documents creates
legal and valid Liens on the Collateral in favor of the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, and such Liens
constitute perfected and continuing Liens on the Collateral to the extent
required by the Collateral Documents and as may be perfected by the filing of a
financing statement with an appropriate Governmental Authority prior to all
other Liens other than Permitted Liens.

 

6.20         Business Locations; Taxpayer Identification Number.

 

  Set forth on Schedule 6.20-1 is a list of all real property located in the
United States that is owned or leased by any Loan Party as of the Closing Date
(identifying whether such real property is owned or leased and which Loan Party
owns or leases such real property). Set forth on Schedule 6.20-2 is the chief
executive office, state of organization, U.S. tax payer identification number
and organizational identification number of each Loan Party as of the Closing
Date. The exact legal name of each Loan Party as of the Closing Date is as set
forth on the signature pages hereto. Except as set forth on Schedule 6.20-3, no
Loan Party has during the five years preceding the Closing Date (i) changed its
legal name, (ii) changed its state of formation, or (iii) been party to a
merger, consolidation or other change in structure.

 

65

 



 

6.21         Labor Matters.

 

(a)          There are no collective bargaining agreements or Multiemployer
Plans covering the employees of the Parent or any Subsidiary as of the Closing
Date.

 

(b)          Neither the Parent nor any Subsidiary has suffered any strikes,
walkouts, work stoppages or other material labor difficulty in the five years
preceding the Closing Date.

 

6.22         No Debarment.

 

(a)          Neither the Parent nor any Subsidiary is subject to any pending or,
to the knowledge of the Responsible Officers of the Loan Parties after a
reasonable investigation, threatened proceedings for debarment or suspension
from contracting with the United States government or any department, agency or
instrumentality thereof.

 

(b)          Neither the Parent nor any Subsidiary has been debarred or
suspended from contracting with the United States government or any department,
agency or instrumentality thereof at any time prior to the Closing Date.

 

(c)          Except as set forth on Schedule 6.22, to the knowledge of the
Responsible Officers of the Loan Parties, no investigation or inquiry involving
fraud, deception or willful misconduct has been commenced in connection with any
Government Contract.

 

6.23         OFAC.

 

  No Loan Party (a) is a person whose property or interest in property is
blocked or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (b) engages in any dealings or transactions prohibited by Section 2 of
such executive order, or is otherwise associated with any such person in any
manner violative of Section 2, or (c) is a person on the list of Specially
Designated Nationals and Blocked Persons or subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.

 

6.24         PATRIOT ACT; Embargoed Person/ FCPA.

 

  Each Loan Party is in compliance, in all material respects, with (a) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001) (the “Patriot Act”). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

66

 



 

Article VII

AFFIRMATIVE COVENANTS

 

  So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall and shall cause each Subsidiary
to:

 

7.01         Financial Statements.

 

  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:

 

(a)          as soon as available, but in any event within ninety days after the
end of each fiscal year of the Parent (or, if earlier, 15 days after the date
required to be filed with the SEC), subject to any extension permitted by Rule
12b-25(b) promulgated by the SEC under the Exchange Act, commencing with the
fiscal year ending December 31, 2014, a consolidated and consolidating balance
sheet of the Parent and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, and in the case of such
consolidated statements audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)          as soon as available, but in any event within forty-five days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent (or, if earlier, 5 days after the date required to be filed with the
SEC), subject to any extension permitted by Rule 12b-25(b) promulgated by the
SEC under the Exchange Act), commencing with the fiscal quarter ending September
30, 2014, a consolidated and consolidating balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated and
consolidating statements of income or operations for the portion of the Parent’s
fiscal year then ended, and the related consolidated and consolidating
statements of changes in shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Parent’s fiscal year then ended, setting
forth in comparative form, as applicable, the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and in the case of such
consolidated statements certified by the chief executive officer, chief
financial officer, treasurer or controller of the Parent as fairly presenting
the financial condition, results of operations, shareholders’ equity and cash
flows of the Parent and the Subsidiaries on a consolidated basis in accordance
with GAAP, subject to normal year-end audit adjustments and the absence of
footnotes.

 

As to any information contained in materials furnished pursuant to Section
7.02(f), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Parent furnish the information and materials described in
clauses (a) and (b) above at the times specified therein.

 

7.02         Certificates; Other Information.

 

  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent:

67

 



 

(a)          (i) concurrently with the delivery of the financial statements
referred to in Section 7.01(a), a report or opinion of its independent certified
public accountants certifying such financial statements, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
and (ii) management’s discussion and analysis of the operational and financial
developments during such fiscal year consistent with the Borrower’s historical
practices.

 

(b)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a duly completed Compliance Certificate signed
by the chief executive officer, chief financial officer, treasurer or controller
of the Borrower;

 

(c)          no later than 90 days after the end of each fiscal year of the
Borrower, commencing with the fiscal year ending December 31, 2014, (i) an
annual business plan or budget of the Parent and its Subsidiaries and (ii)
forecasts prepared by management of the Parent, in form satisfactory to the
Administrative Agent, of consolidated statements of income or operations of the
Parent and its Subsidiaries on a quarterly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs);

 

(d)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a contract backlog report of the Parent and the
Subsidiaries;

 

(e)          promptly after receipt thereof by the Borrower or any Subsidiary,
notice of any final decision of a contracting officer disallowing any costs
aggregating more than the Threshold Amount which disallowed costs arise out of
an audit of any Government Contract of the Borrower or any Subsidiary;

 

(f)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the equity holders of the Parent or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(g)          concurrently with the delivery of the financial statements referred
to in Sections 7.01(a) and (b), a report signed by a Responsible Officer of the
Borrower that supplements Schedule 6.17 such that, as supplemented, such
Schedule would be accurate and complete as of such date (if no supplement is
required to cause such Schedule to be accurate and complete as of such date,
then the Borrower shall not be required to deliver such a report);

 

(h)          promptly after any request by the Administrative Agent or any
Lender, copies of any management letters submitted to the board of directors (or
the audit committee of the board of directors) of the Parent or the Borrower by
independent accountants in connection with the annual audit of the accounts and
books of the Parent or the Borrower and the Subsidiaries;

 

(i)          promptly (and in any event within five Business Days) after receipt
thereof by the Parent or any Subsidiary, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation by such agency regarding
financial or other operational results of the Parent or any Subsidiary; and

 

68

 

  

(j)          promptly, such additional information regarding the business,
financial or corporate affairs of the Parent or any Subsidiary, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request.

 

  Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02(f) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request for the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

  Each of the Parent and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Arranger will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower or any other Loan Party hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. Each of the
Parent and the Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Parent or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, neither the Parent nor the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

7.03         Notices.

 

  Promptly notify the Administrative Agent and each Lender of:

 

(a)          the occurrence of any Default.

 

69

 

  

(b)          any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect.

 

(c)          the occurrence of any ERISA Event.

 

(d)          any material change in accounting policies or financial reporting
practices by the Parent or any Subsidiary not otherwise previously disclosed in
a periodic report or registration statement filed by the Parent with the SEC.

 

  Each notice pursuant to this Section 7.03 shall be accompanied by a statement
of a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or any other Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

 

7.04         Payment of Taxes.

 

  Pay and discharge as the same shall become due and payable all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary.

 

7.05         Preservation of Existence, Etc.

 

(a)          Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.

 

(b)          Preserve, renew and maintain in full force and effect its good
standing under the Laws of the jurisdiction of its organization except in a
transaction permitted by Section 8.04 or 8.05.

 

(c)          Take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(d)          Preserve or renew all of its IP Rights, the non-preservation of
which could reasonably be expected to have a Material Adverse Effect.

 

7.06         Maintenance of Properties.

 

(a)          Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted.

 

(b)          Make all necessary repairs thereto and renewals and replacements
thereof, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

 

(c)          Use the standard of care typical in the industry in the operation
and maintenance of its facilities.

 

70

 

  

7.07         Maintenance of Insurance.

 

(a)          Maintain in full force and effect insurance with financially sound
and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

(b)          Cause all real property that constitutes Collateral and that is a
Flood Hazard Property to be covered by flood insurance with financially sound
and reputable insurance companies not Affiliates of the Borrower, in such
amounts and with such deductibles as the Administrative Agent may request upon
at least thirty (30) days prior written notice to the Borrower.

 

(c)          Cause the Administrative Agent and its successors and/or assigns to
be named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and cause each provider of
any such insurance to agree, by endorsement upon the policy or policies issued
by it or by independent instruments furnished to the Administrative Agent, that
it will give the Administrative Agent thirty days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be materially altered or canceled.

 

7.08         Compliance with Laws.

 

  Comply with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09         Books and Records.

 

(a)          Maintain proper books of record and account, in which full, true
and correct entries in conformity with GAAP consistently applied shall be made
of all financial transactions and matters involving the assets and business of
the Parent or such Subsidiary, as the case may be.

 

(b)          Maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

 

7.10         Inspection Rights.

 

  Permit representatives and independent contractors of the Administrative Agent
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Lenders and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists the Administrative Agent or any Lender (or any
of their respective representatives or independent contractors) may do any of
the foregoing at the expense of the Borrower; and provided further, however,
that neither the Parent nor any of its Subsidiaries will be required to disclose
any information if such disclosure to the Administrative Agent or any Lender is
prohibited by applicable Law or any binding confidentiality or non-disclosure
agreement or would violate attorney-client or similar privilege.

 

71

 

  

7.11         Use of Proceeds.

 

  Use the proceeds of the Credit Extensions for the purposes set forth in the
introductory statement of this Agreement.

 

7.12         Additional Subsidiaries.

 

   Within thirty (30) days (or such later date as the Administrative Agent may
agree in its sole discretion) after any Person becomes a Domestic Subsidiary,
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(c) and (d) and opinions of outside legal counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)), all in form,
content and scope reasonably satisfactory to the Administrative Agent; provided,
however, that, other than the Borrower, no Person may become a direct subsidiary
of the Parent.

 

7.13         Pledged Assets.

 

(a)          Grant of Liens. Cause all property (other than Excluded Property)
of each Loan Party to be subject at all times to first priority, perfected and,
in the case of owned real property with a value in excess of the Threshold
Amount, title insured Liens in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, to secure the Obligations pursuant to
the Collateral Documents (subject to Permitted Liens) and, in connection with
the foregoing, deliver to the Administrative Agent such other documentation as
the Administrative Agent may request including filings and deliveries necessary
to perfect such Liens, Organization Documents, resolutions, real estate title
insurance policies, surveys, environmental reports, landlord’s waivers and
opinions of outside legal counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)          Government Contracts. Upon the request of the Administrative Agent
after an Event of Default which is continuing, cause such Loan Party to promptly
assign to the Administrative Agent all rights to payments due or to become due
under Government Contracts (other than Government Contracts that (i) provide for
aggregate payments to the Borrower and its Subsidiaries of less than $1,000,000,
(ii) are less than six months in duration or (iii) prohibit the assignment of
rights to payment) by complying with the Federal Assignment of Claims Act of
1940 and all rules and regulations issued thereunder or relating thereto.

 

7.14         Post Closing Matters.

 

  The Borrower shall, and shall cause the Subsidiaries to, satisfy the
requirements set forth on Schedule 7.14 on or before the date specified for such
requirements, in each case as such date may be extended at the sole discretion
of the Administrative Agent so long as the Borrower is working diligently to
complete, or cause the applicable Subsidiary to complete, the applicable
requirement, as determined by the Administrative Agent in its sole discretion.

 

72

 

  

Article VIII

NEGATIVE COVENANTS

 

  So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01         Liens.

 

  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the date hereof and listed on Schedule 8.01 and
any renewals or extensions thereof, provided that the property covered thereby
is not increased;

 

(c)          Liens (other than Liens imposed under ERISA or Internal Revenue
Code Section 430) for taxes, assessments or governmental charges or levies not
yet due or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(d)          statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not overdue for more
than sixty days or, if overdue for more than sixty days, are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

 

(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA or Internal Revenue
Code Section 430;

 

(f)          deposits to secure the performance of bids, trade contracts,
licenses and leases (other than Indebtedness), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(g)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)          Liens securing judgments for the payment of money (or appeal or
other surety bonds relating to such judgments) not constituting an Event of
Default under Section 9.01(h);

 

(i)          Liens securing Indebtedness permitted under Section 8.03(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) such Liens attach to such
property concurrently with or within ninety days after the acquisition thereof;

 

73

 

  

(j)          leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any Subsidiary;

 

(k)          any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

 

(l)          Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

 

(m)          Liens arising solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of setoff or similar rights and
remedies as to deposit accounts or to other funds maintained with a depository
institution;

 

(n)          filing of UCC financing statements solely as a precautionary
measure in connection with operating leases;

 

(o)          Liens of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection;

 

(p)          Liens arising on any real property as a result of any eminent
domain, condemnation or similar proceeding being commenced with respect to such
real property; and

 

(q)          Liens not otherwise permitted hereunder in respect of obligations
in an aggregate amount not to exceed the Threshold Amount at any time
outstanding, or such higher amount as approved by the Administrative Agent and
the Required Lenders;

 

provided, that notwithstanding anything in the foregoing to the contrary, the
Parent shall not be permitted to incur any Liens upon any of its property,
assets or revenues, except for those incurred pursuant to clauses (a), (b), (c),
(d), (h), (l), (m) or (o) of this Section 8.01.

 

8.02         Investments.

 

  Make any Investments, except:

 

(a)          Investments in the form of cash or Cash Equivalents;

 

(b)          Investments existing as of the Closing Date and set forth in
Schedule 8.02;

 

(c)          Investments (i) in any Person that is a Loan Party (other than the
Parent) prior to giving effect to such Investment and (ii)  in a Subsidiary of
the Borrower that is not a Domestic Subsidiary, which in the case of such
non-Domestic Subsidiaries shall not exceed $2,500,000 in the aggregate at any
time outstanding.

 

(d)          Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;

 

(e)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(f)          Guarantees permitted by Section 8.03;

 

74

 

  

(g)          Permitted Acquisitions; provided that common equity interests of
the Parent may be used as purchase price consideration for consummation of any
Permitted Acquisition;

 

(h)          Loans or advances made by a Loan Party to its employees in the
ordinary course of business, consistent with past practices and in accordance
with applicable securities laws;

 

(i)          notes payable, or securities issued by Account Debtors to the
Borrower or any of its Subsidiaries pursuant to negotiated agreements with
respect to the settlement of such Account Debtor’s Accounts;

 

(j)          Swap Contracts permitted pursuant to Section 8.03(e);

 

(k)          Investments received in connection with a Disposition;

 

(l)          Investments of any Person existing at the time such Person becomes
a Subsidiary or consolidates or merges with a Borrower or any Subsidiary so long
as such Investment was not made in contemplation of such Person becoming a
Subsidiary or in contemplation of such merger or consolidation;

 

(m)          to the extent constituting an Investment, any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction; and

 

(n)          Investments of a nature not contemplated in the foregoing clauses
in an amount not to exceed $2,000,000 in the aggregate during any fiscal year.

 

8.03         Indebtedness.

 

  Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under the Loan Documents;

 

(b)          Indebtedness existing on the Closing Date and set forth in Schedule
8.03;

 

(c)          Indebtedness incurred to extend, renew or refinance any
Indebtedness described in Sections 8.03(b), (c), (d), (e), (f), (g), (h), (l) ,
(m), (n) or (p); provided that (i) the amount of such Indebtedness is not
increased at the time of such renewal, refinancing or extension except by an
amount equal to a reasonable premium or other reasonable amount paid, and fees
and expenses reasonably incurred, in connection with such refinancing and by an
amount equal to any existing commitments unutilized thereunder, (ii) the
material terms taken as a whole of such renewal, refinancing or extension are
not materially less favorable to the Parent and its Subsidiaries than the terms
of the Indebtedness being renewed, refinanced or extended, and (iii) in the case
of the Convertible Notes , such refinancing Indebtedness (A) shall have a final
maturity date at least 181 days after the scheduled Maturity Date, (B) shall not
have any amortization payments or any mandatory prepayment, redemption or other
similar requirements (other than in connection with an issuance of Equity
Interests by the Parent (up to the net cash proceeds received by the Parent from
such issuance of Equity Interests) or a change of control) in each case prior to
the date at least 181 days after the scheduled Maturity Date, and (C) shall not
rank senior in right of payment to the Convertible Notes on the date hereof or
be secured;

 

(d)          Intercompany Indebtedness permitted under Section 8.02;

 

75

 

 

(e)          obligations of the Borrower or a Subsidiary of the Borrower
(contingent or otherwise) existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(f)          purchase money Indebtedness (including obligations in respect of
Capital Leases or Synthetic Leases) hereafter incurred to finance the purchase
of fixed assets, and renewals, refinancings and extensions thereof, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
shall not exceed $10,000,000 at any one time outstanding; (ii) such Indebtedness
when incurred shall not exceed the purchase price of the asset(s) financed; and
(iii) no such indebtedness shall be incurred by the Parent;

 

(g)          deferred purchase price obligations due to sellers incurred in
connection with Permitted Acquisitions (including post-closing net working
capital adjustments and earn-outs) and, to the extent constituting Indebtedness,
retention payments to former owners of entities acquired by the Borrower or a
Subsidiary pursuant to a Permitted Acquisition or pursuant to a transaction
prior to the Original Closing Date; provided that the Consolidated Senior
Secured Leverage Ratio shall not be greater than 2.00:1.00 on a Pro Forma Basis
as though such obligations had been incurred on the last day of the Applicable
Period and as though, for purposes of Consolidated Net Income, such Permitted
Acquisition closed on the first day of the Applicable Period; and provided
further that any such obligation is payable in Equity Interests of the Parent.

 

(h)          Subordinated Indebtedness incurred in connection with Permitted
Acquisitions (other than deferred purchase price obligations due to sellers
which are subject to Section 8.03(g)), provided that (i) the Borrower shall have
delivered to the Administrative Agent a Pro Forma Compliance Certificate
demonstrating that after giving effect to the incurrence of such Subordinated
Indebtedness and the application of the proceeds thereof on a Pro Forma Basis,
the Loan Parties would be in compliance with (A) the financial covenants set
forth in Section 8.12 for the Applicable Period, and (B) the Consolidated Total
Leverage Ratio recomputed as of the end of the Applicable Period would not be
greater than 3.75:1.00; (ii) no Event of Default shall exist at the time of, or
would result from, the incurrence of, such Subordinated Indebtedness; (iii) the
maturity date of such Subordinated Indebtedness shall be at least 181 days after
the Maturity Date; (iv) such Subordinated Indebtedness is not subject to any
amortization payments or any scheduled mandatory prepayments, redemptions or
similar requirements (other than in connection with an issuance of Equity
Interests by the Parent (up to the net cash proceeds received by the Parent from
such issuance of Equity Interests) or a change of control) in each case prior to
the date at least 181 days after the Maturity Date and (v) the Administrative
Agent shall have approved the terms and conditions (including the covenants and
events of defaults) of such Subordinated Indebtedness;

 

(i)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft, or similar instrument inadvertently drawn against
insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within three Business Days of the Borrower’s
knowledge of such incurrence;

 

(j)          Indebtedness of any Loan Party (other than the Parent) in respect
of performance bonds, bid bonds, appeal bonds, surety bonds, and similar
obligations;

 

(k)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;

 

76

 

  

(l)          Indebtedness of any person that becomes a Subsidiary of the
Borrower or merges or consolidates with the Borrower or any of its Subsidiaries
after the date hereof; provided that such Indebtedness exists at the time such
person becomes a Subsidiary, merges or consolidates and is not created in
contemplation of or in connection with such person becoming a Subsidiary of the
Borrower or a merger or consolidation with the Borrower or any of its
Subsidiaries;

 

(m)          Guarantees with respect to Indebtedness permitted under this
Section 8.03;

 

(n)          Indebtedness in respect of the Convertible Notes in an aggregate
principal amount not to exceed $130,000,000 (or up to $149,500,000 if the
underwriters of the Convertible Notes offering exercise their over-allotment
option) at any time outstanding, plus the aggregate amount of fees, costs and
expenses (including underwriting commissions paid as discounts) incurred in
connection with such financing and any refinancing thereof in accordance with
Section 8.03(c);

 

(o)          to the extent constituting Indebtedness, obligations in respect of
any Permitted Bond Hedge Transaction and any Permitted Warrant Transaction; and

 

(p)          other Indebtedness in aggregate outstanding principal amount not to
exceed $5,000,000 at any time outstanding.

 

8.04       Fundamental Changes.

 

Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with any other Subsidiary provided that if a Loan Party is a party
to such transaction, the continuing or surviving Person is a Loan Party (other
than the Parent), (c) subject to clause (b) above, the Borrower or any
Subsidiary may merge with any other Person in connection with a Permitted
Acquisition provided that if the Borrower is a party thereto then the Borrower
is the continuing or surviving Person, (d) any Subsidiary that is not a Loan
Party may merge or consolidate with any other Subsidiary which is not a Loan
Party, (e) any Subsidiary may dissolve, liquidate or wind up its affairs at any
time provided that such dissolution, liquidation or winding up, as applicable,
could not have a Material Adverse Effect.

 

77

 

  

8.05       Dispositions.

 

Make any Disposition unless:

 

(i) (A) the consideration paid in connection therewith shall be for at least 75%
cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and the total consideration shall be in an amount not less than the
fair market value of the property disposed of, (B) if such transaction is a Sale
and Leaseback Transaction, such transaction is not prohibited by the terms of
Section 8.16, (C) such transaction does not involve the sale or other
disposition of Equity Interests in any Subsidiary, (D) such transaction does not
involve a sale or other disposition of receivables other than receivables owned
by or attributable to other property concurrently being disposed of in a
transaction otherwise permitted under this Section 8.05, and (E) the aggregate
net book value of all of the assets sold or otherwise disposed of by the
Borrower its Subsidiaries in all such transactions in any fiscal year of the
Borrower shall not exceed $3,000,000;

 

(ii)         such transaction is permitted by Sections 8.02, 8.04 or 8.08;

 

(iii)        such transaction is the transfer of non-exclusive intellectual
property licenses that would not interfere with the business operations of any
of the Loan Parties;  or

 

(iv)        such transaction is one or more Dispositions of not more than 33% of
the Equity Interests of Hexis Cyber Solutions, Inc; provided that (A) no Default
shall have occurred and be continuing or would result from each such
Disposition, (B) the Borrower shall have delivered to the Administrative Agent a
Pro Forma Compliance Certificate demonstrating that after giving effect to such
Disposition on a Pro Forma Basis, the Loan Parties would be in compliance with
the financial covenants set forth in Section 8.12 recomputed as of the end of
the Applicable Period, and (C) immediately after giving effect to each such
Disposition, there shall be at least $7,500,000 of Liquidity.

 

The Parent shall not make any Dispositions except as provided in Section
8.05(iv).

 

8.06       Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

 

(a)          each Subsidiary may declare and make Restricted Payments to Persons
that own Equity Interests in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

 

(b)          the Parent and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(c)          the Borrower may declare and make Restricted Payments (“Permitted
Restricted Payments”) to the Parent and the Parent may in turn make Restricted
Payments from such amounts so long as (i) no Default has occurred and is
continuing and (ii) the Borrower shall have delivered to the Administrative
Agent a Pro Forma Compliance Certificate demonstrating that after giving effect
to such Restricted Payment on a Pro Forma Basis (A) the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.12 recomputed as
of the end of Applicable Period, (B) the Consolidated Senior Secured Leverage
Ratio recomputed as of the end of the Applicable Period would not be greater
than 2.00:1.00 and (C) the Consolidated Total Leverage Ratio recomputed as of
the end of the Applicable Period would not be greater than 4.00:1.00;

 

78

 

  

(d)          the Parent may (i) make scheduled payments of interest on the
Convertible Notes as when due under the terms thereof and of the Convertible
Notes Indenture, as in effect on the date hereof, and (ii) honor any request by
a holder of the Convertible Notes to convert all or a portion of their
Convertible Notes into common Equity Interests of the Parent and, so long as no
Default or Event of Default shall have occurred and be continuing, may make cash
payments in lieu of fractional shares in connection with any such conversion;

 

(e)          so long as no Default or Event of Default shall have occurred and
be continuing, the Parent may make premium payments in connection with a
Permitted Bond Hedge Transaction and settle any related Permitted Warrant
Transaction (i) by delivery of shares of the Parent’s common stock upon net
share settlement thereof or (ii) by set-off against the related Permitted Bond
Hedge Transaction and payment of an early termination amount thereof in common
stock upon any early termination thereof; and

 

(f)          the Parent may make conversion payments on the Convertible Notes in
cash upon an early conversion or termination thereof so long as (i) no Default
has occurred and is continuing or would occur as a result thereof, (ii) the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that after giving effect to such conversion payments
on a Pro Forma Basis (x) the Loan Parties are in compliance with the financial
covenants set forth in Section 8.12 recomputed as of the end of Applicable
Period, (y) the Consolidated Senior Secured Leverage Ratio recomputed as of the
end of the Applicable Period is not greater than 2.00:1.00 and (z) the
Consolidated Total Leverage Ratio recomputed as of the end of the Applicable
Period is not greater than 4.00:1.00, (iii) immediately after giving effect to
such conversion payments, there is at least $7,500,000 of Liquidity, and (iv) no
conversion payments are made with the proceeds of any Loans.

 

8.07       Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto.

 

8.08       Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party (other than the Parent), (b) transfers of cash and
assets to any Loan Party to the extent otherwise permitted under the Loan
Documents, (c) intercompany transactions expressly permitted by Section 8.02,
Section 8.03, Section 8.04, Section 8.05 or Section 8.06 or Section 8.15, (d)
normal and reasonable compensation and reimbursement of expenses of officers and
directors and (e) except as otherwise specifically limited in this Agreement,
other transactions which are entered into in the ordinary course of such
Person’s business on terms and conditions substantially as favorable to such
Person as would be obtainable by it in a comparable arms-length transaction with
a Person other than an officer, director or Affiliate.

 

8.09       Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i)-(v) above) for (1) this
Agreement and the other Loan Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(f), provided that any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith, (3) any Permitted Lien or any document or
instrument governing any Permitted Lien, provided that any such restriction
contained therein relates only to the asset or assets subject to such Permitted
Lien, and (4) customary restrictions and conditions contained in any agreement
relating to the sale of any property permitted under Section 8.05 pending the
consummation of such sale, or (b) requires the grant of any security for any
obligation if such property is given as security for the Obligations.

 

79

 

  

8.10       Use of Proceeds.

 

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

 

8.11       Passive Nature of the Parent.

 

The Parent shall not engage in any business or operations other than (a) the
direct or indirect ownership of all outstanding Equity Interests of the Borrower
and its Subsidiaries; (b) maintaining its corporate existence; (c) participating
in tax, accounting and other administrative activities (including preparing
reports and financial statements), (d) the performance of its obligations under
Permitted Acquisitions and the Loan Documents to which it is a party, (e) the
making and owning and holding of Investments, Restricted Payments and any other
actions by the Parent otherwise expressly permitted under this Agreement, (e)
compliance with applicable law, (f) issuing the Convertible Notes and making
payments thereunder and performing such actions as required under the
Convertible Notes Indenture and any other actions by the Parent otherwise
expressly permitted under this Agreement, and (g) obligations and activities
incidental to the business or activities described in the foregoing clauses (a)
through (f), including providing indemnification of officers, directors,
shareholders and employees.

 

8.12       Financial Covenants.

 

(a)          Consolidated Senior Secured Leverage Ratio. Permit the Consolidated
Senior Secured Leverage Ratio as of the end of any fiscal quarter of the Parent
during the applicable period to be greater than 2.25:1.00.

 

(b)          Consolidated Cash Interest Coverage Ratio. Permit the Consolidated
Cash Interest Coverage Ratio as of the end of any fiscal quarter of the Parent
during the applicable period to be less than 3.50:1.00.

 

8.13       Subordinated Indebtedness and Unsecured Indebtedness

 

(a)          Amend or modify any Subordinated Indebtedness or unsecured
Indebtedness (including the Convertible Notes) if such amendment or modification
would add or change any terms in a manner adverse to the Parent or any
Subsidiary (including any amendment or modification that would shorten the final
maturity or average life to maturity or require any payment to be made sooner
than originally scheduled or increase the interest rate applicable thereto).

 

(b)          Make (or give any notice with respect thereto) any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Subordinated Indebtedness or unsecured
Indebtedness (including the Convertible Notes) except for payments made solely
in the common Equity Interests of the Parent.

 

80

 

  

(c)          Make any payment of principal or interest on any Subordinated
Indebtedness in violation of the subordination provisions of such Subordinated
Indebtedness.

 

(d)          Make (or give any notice with respect thereto) any payment or
prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the Convertible Notes
Trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of the Convertible Notes except as otherwise
permitted under Section 8.03(c) or Section 8.06.

 

8.14       Organization Documents; Fiscal Year; Legal Name, State of Formation
and Form of Entity.

 

(a)          Amend, modify or change its Organization Documents in a manner
adverse to the Lenders.

 

(b)          Change its fiscal year.

 

(c)          Without providing ten (10) days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree), change its name, state of formation or form of organization.

 

8.15       Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Parent or any Subsidiary) to own any Equity
Interests of any Subsidiary, except to qualify directors where required by
applicable Law or to satisfy other requirements of applicable Law with respect
to the ownership of Equity Interests of Foreign Subsidiaries and except for any
joint ventures or strategic alliances entered into in connection with the
pursuit of business substantially related or incidental to a line of business
conducted by the Parent or any Subsidiary on the Closing Date, or (b) permit any
Subsidiary to issue or have outstanding any shares of preferred Equity
Interests; provided, however, that the provisions of this Section 8.15 do not
apply to a transaction of the type permitted under Section 8.05(iv) hereof or
with respect to the distribution to directors, officers or employees of shares
or cash in the event of a transaction of the type permitted under Section
8.05(iv) hereof.

 

8.16       Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

 

Article IX


 

EVENTS OF DEFAULT AND REMEDIES

 

9.01       Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)          Non-Payment. Any Loan Party fails to pay (i) when and as required
to be paid herein, any amount of principal of any Loan or any L/C Obligation, or
(ii) within three days after the same becomes due, any interest on any Loan or
on any L/C Obligation, or any fee due hereunder, or (iii) within five days after
the same becomes due, any other amount payable hereunder or under any other Loan
Document; or

 

81

 

  

(b)          Specific Covenants.

 

(i)          Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for seven days; or

 

(ii)         Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a) (solely with respect to
the Borrower), 7.10 or 7.11 or Article VIII; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty days after the earlier of (i) any Responsible
Officer of a Loan Party has knowledge of such failure or (ii) notice of such
failure is delivered to the Borrower by the Administrative Agent or any Lender;
or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)          Cross-Default. (i) The Parent or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) after giving effect to any applicable grace
or cure periods in respect of any Material Indebtedness; (ii) the Parent or any
Subsidiary fails to observe or perform any other agreement or condition relating
to any Material Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, with the giving of notice if required, such Material
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Material Indebtedness to be made, prior to its
stated maturity; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Parent or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which the Parent or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by the Parent or such Subsidiary as a result thereof is
greater than the Threshold Amount; provided that the occurrence of any event or
condition that does not otherwise constitute a Default or Event of Default and
permits the conversion of the Convertible Notes into common Equity Interests of
the Parent or cash shall not constitute an Event of Default pursuant to Section
9.01(e)(ii); or

 

(f)          Insolvency Proceedings, Etc. The Parent or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for ninety calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for ninety calendar days, or an order for relief is entered in any such
proceeding; or

 

82

 

  

(g)          Inability to Pay Debts; Attachment. (i) The Parent or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty days after its issue or levy; or

 

(h)          Judgments. There is entered against the Parent or any Subsidiary
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer has been notified of the claim and does not dispute coverage),
or (ii) one or more non-monetary final judgments that have, or could reasonably
be expected to have, a Material Adverse Effect and, in either case, (A)
enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)          ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)          Invalidity of Loan Documents. Any Loan Document, at any time after
its execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect or ceases to give the Administrative Agent any
material part of the Liens purported to be created thereby; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligations under the Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or

 

(k)          Change of Control. There occurs any Change of Control; or

 

(l)          Subordinated Debt Documentation. The subordination provisions of
the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or

 

(m)          Contract Matters. (i) The Parent or any Subsidiary shall be
suspended or debarred from contracting with the United States government or any
department, agency or instrumentality thereof, such suspension or debarment
shall not have been stayed or lifted within thirty (30) days after the
imposition thereof, the Parent or any Subsidiary shall have exhausted all of its
administrative remedies and such suspension or debarment has had or would
reasonably be expected to have a Material Adverse Effect; or (ii) the United
States government or any department, agency or instrumentality thereof shall
have terminated any Governmental Contract and such termination has had or would
reasonably be expected to have a Material Adverse Effect.

 

83

 

 

9.02       Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders, by
notice to the Borrower take any or all of the following actions:

 

(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03       Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations,
subject to the provisions of Sections 2.14 and 2.15, shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between the Borrower or any Subsidiary and
any Lender or any Affiliate of a Lender to the extent such Swap Contract is
permitted by Section 8.03(d), ratably among the Lenders (and, in the case of
such Swap Contracts, Affiliates of Lenders) and the L/C Issuer in proportion to
the respective amounts described in this clause Third held by them;

 

84

 

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between the Borrower or any Subsidiary and any Lender or any Affiliate of a
Lender to the extent such Swap Contract is permitted by Section 8.03(e), and (c)
to the extent required thereunder, payments of amounts due under any Treasury
Management Agreements between the Borrower or any Subsidiary and any Lender or
any Affiliate of a Lender and (d) Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized by the Borrower pursuant to
Sections 2.03 and 2.14, ratably among the Lenders (and, in the case of such Swap
Contracts and Treasury Management Agreements, Affiliates of Lenders) and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

Article X

ADMINISTRATIVE AGENT

 

10.01       Appointment and Authority.

 

Each of the Lenders and the L/C Issuer hereby irrevocably appoints Royal Bank of
Canada to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Swap Contract provider and potential Treasury
Management Agreement provider) and the L/C Issuer hereby irrevocably appoints
and authorizes the Administrative Agent to act as the agent of such Lender and
the L/C Issuer for purposes of acquiring, holding and enforcing any and all
Liens on Collateral, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

85

 

  

10.02       Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

10.03       Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Loan Party, a
Lender or the L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

86

 

  

10.04       Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05       Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

10.06       Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
of the Borrower (such approval not to be unreasonably withheld or delayed)
unless an Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

87

 

  

Any resignation by Royal Bank of Canada as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

10.07       Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08       No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

10.09       Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in
such judicial proceeding; and

 

88

 

  

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the L/C Issuer, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

 

10.10       Collateral and Guaranty Matters.

 

The Lenders and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)          to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Revolving Commitments and payment in full of the Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is transferred or to be transferred as part of or in connection
with any Disposition permitted hereunder or under any other Loan Document or any
Recovery Event, or (iii) as approved in accordance with Section 11.01;

 

(b)          to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01 (i); and

 

(c)          to release any Guarantor from its obligations under the Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.

 

89

 

  

Article XI

 

MISCELLANEOUS

 

11.01       Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the applicable
Loan Party, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

 

(a)          no such amendment, waiver or consent shall, unless in writing and
signed by all of the Lenders (other than any Lender that is, at such time, a
Non-Compliant Lender), do any of the following at any time:

 

(i)          extend or increase (x) the Commitment of any Lender (or reinstate
any Commitment terminated pursuant to Section 9.02) and (y) the aggregate unpaid
principal amount of Loans, without the written consent of such Lender (it being
understood and agreed that a waiver of any condition precedent set forth in
Section 5.02 or of any Default is not considered an extension or increase in
Commitments of any Lender);

 

(ii)         postpone any date scheduled by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
entitled to receive such payment or whose Commitments are to be reduced;

 

(iii)        reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary to (A) amend the definition of “Default Rate” or
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;

 

(iv)        change any provision of this Section 11.01 or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;

 

(v)         release all or substantially all of the Collateral without the
written consent of each Lender whose Obligations are secured by such Collateral;
and

 

(vi)        release the Parent or the Borrower without the consent of each
Lender, or, except in connection with a transaction permitted under Section 8.04
or Section 8.05, all or substantially all of the value of the Guaranty without
the written consent of each Lender whose Obligations are guaranteed thereby,
except to the extent such release is permitted pursuant to Section 10.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

(b)          unless also signed by the L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)          unless also signed by the Swing Line Lender, no amendment, waiver
or consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and

 

90

 

  

(d)          unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender and (B) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein, (iv) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders, and (v) any waiver, amendment or other modification referred to in
subclauses (a)(i) or (a)(ii) above with respect to the Loans or Commitments of
any Lender may be made with the prior written consent of such Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

 

11.02       Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)          if to any Loan Party, to the Borrower at:

 

The KEYW Corporation

7740 Milestone Parkway, Suite 400

Hanover, MD 21076

Attention: Philip Calamia, Chief Financial Officer

Tel: 1-443-733-1600

Fax: 1-443-733-1601

Email: pcalamia@hexiscyber.com

 

91

 

  

Or such other address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02.

 

With a copy to:

 

Doug Darbut

Holland & Knight

701 Brickell Avenue, Suite 3100

Miami, FL 33131

Facsimile: 1-305-789-7799

 

(ii)         if to the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.02; and

 

(iii)        if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder, including all information, documents and
other materials that the Borrower is obligated to furnish to the Administrative
Agent pursuant to the Loan Documents or to the Lenders under Section 7.01 and
7.02, may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

92

 

  

(c)          The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of any Loan
Party’s or the Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to any Loan Party, any Lender, the L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)          Change of Address, Etc. Each Loan Party, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to
each Loan Party, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Parent and/or
any of its Subsidiaries or its securities for purposes of United States Federal
or state securities laws.

 

(e)          Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

93

 

  

11.03       No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, the L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document (including the imposition of the Default Rate)
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided, and provided under each other Loan Document are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

11.04       Expenses; Indemnity; and Damage Waiver.

 

(a)          Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or the L/C Issuer), and shall
pay all reasonable fees and time charges for attorneys who may be employees of
the Administrative Agent, any Lender or the L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B)
during any workout or restructuring (or negotiations in respect of any workout
or restructuring) of the Loans or Letters of Credit.

 

94

 

  

(b)          Indemnification by the Loan Parties. The Loan Parties shall
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
the L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the reasonable fees, charges and disbursements of any
counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all reasonable fees and time charges and disbursements for
attorneys who may be employees of any Indemnitee, incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by any Loan Party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and non-appealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

(c)          Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any Related Party of any of the foregoing,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and non-appealable judgment of a court of
competent jurisdiction.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

95

 

  

(f)          Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

11.05       Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

11.06       Successors and Assigns.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or thereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment and Revolving Loans at the time owing to
it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned;

 

96

 

  

(B)         in any case not described in subsection (b)(i)(A) of this
Section 11.06, the aggregate amount of the Revolving Commitment (which for this
purpose includes Revolving Loans outstanding thereunder) or, if the Revolving
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5 million in the case of an assignment of a Revolving Commitment (and
the related Revolving Loans thereunder) unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met; and

 

(ii)         Proportionate Amounts. Each partial assignment of Revolving
Commitment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Revolving Commitment assigned, except that this clause (ii) shall not apply
to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Commitment subject to such assignment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

 

(C)         the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)         the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment if such
assignment is to a Person that is not a Lender.

 

(iv)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

97

 

  

(v)         No Assignment to Certain Persons. No such assignment shall be made
(A) to the Parent or the Borrower or any of their respective Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower and any Lender at any reasonable time and from time
to time upon reasonable prior notice.

 

98

 

  

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, Defaulting Lender or the Parent or the
Borrower or any of their respective Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 11.01(a) that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section. To the extent permitted
by Law, each Participant also shall be entitled to the benefits of Section 11.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.

 

(e)          Limitations on Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)          Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Royal
Bank of Canada assigns all of its Revolving Commitment and Revolving Loans
pursuant to subsection (b) above, Royal of Canada may, (i) upon thirty days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon
thirty days’ notice to the Borrower, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of Royal of Canada as
L/C Issuer or Swing Line Lender, as the case may be. If Royal of Canada resigns
as L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Royal of Canada resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (2) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Royal of
Canada to effectively assume the obligations of Royal of Canada with respect to
such Letters of Credit.

 

99

 

  

11.07       Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Parent or any Subsidiary, provided that, in the
case of information received from the Parent any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

 

100

 

  

11.08       Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender, the
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, the L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

11.09       Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10       Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

11.11       Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

101

 

 

11.12       Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

11.13       Replacement of Lenders.

 

If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 11.06(b);

 

(b)          such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(c)          in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)          such assignment does not conflict with applicable Laws; and

 

(e)          in the case of any such assignment resulting from a Non-Consenting
Lender’s failure to consent to a proposed change, waiver, discharge or
termination with respect to any Loan Document, the applicable assignee consents
to the proposed change, waiver, discharge or termination; provided that the
failure by such Non-Consenting Lender to execute and deliver an Assignment and
Assumption shall not impair the validity of the removal of such Non-Consenting
Lender and the mandatory assignment of such Non-Consenting Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swing Line Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Assumption.

 

102

 

  

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14       Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)          SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF SUCH STATE,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

103

 

  

11.15       Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16       No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arranger are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arranger, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor the
Arranger has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent and the Arranger and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent nor the Arranger has any obligation to disclose
any of such interests to the Loan Parties and their respective Affiliates. To
the fullest extent permitted by Law, each of the Loan Parties hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

11.17       Electronic Execution of Assignments and Certain Other Documents.

 

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

104

 

  

11.18       Subordination of Intercompany Indebtedness.

 

Each holder of Intercompany Indebtedness (each a “Holder”) and each issuer of
Intercompany Indebtedness (each a “Maker”) agrees with the Administrative Agent
and the other holders of the Obligations as follows:

 

(a)          Subordination. The payment of principal, interest, fees and other
amounts with respect to Intercompany Indebtedness is expressly subordinated to
the Obligations (provided that payment of principal, interest, fees and other
amounts with respect to Intercompany Indebtedness may be made to the extent
permitted by Section 11.18(b)).

 

(b)          Payments. If an Event of Default has occurred and is continuing, no
Maker may make, and no Holder may take, demand, receive or accept, any payment
with respect to Intercompany Indebtedness. If no Event of Default has occurred
and is continuing, each Maker may make, and each Holder may take, demand,
receive and accept, any payment with respect to Intercompany Indebtedness.

 

(c)          Payments Held in Trust. In the event any payment of principal or
interest or distribution of property of any Maker on or in respect of
Intercompany Indebtedness shall be received by any Holder in violation of this
Section 11.18, such payment or distribution shall be held in trust for the
Administrative Agent, for the benefit of the holders of the Obligations, and
such Holder will forthwith turn over any such payments in the form received,
properly endorsed or assigned, to the Administrative Agent, for the benefit of
the holders of the Obligations.

 

(d)          Enforcement. No Holder shall be entitled to demand payment of or
accelerate any Intercompany Indebtedness or to exercise any remedies or take any
actions against any Maker to enforce any of such Holder’s rights with respect to
Intercompany Indebtedness.

 

(e)          Collateral. No Holder will ask, demand, accept, or receive any
collateral security from any Loan Party for the payment of Intercompany
Indebtedness, and any collateral security for the payment of Intercompany
Indebtedness that any Holder may now or hereafter have on any property of any
Loan Party is expressly subordinated to the Liens of the Administrative Agent,
for the benefit of the holders of the Obligations, securing the Obligations.

 

(f)          Attorney in Fact. Each Holder irrevocably authorizes and directs
the Administrative Agent and any trustee in bankruptcy, receiver, custodian or
assignee for the benefit of creditors of any Maker, whether in voluntary or
involuntary liquidation, dissolution or reorganization, in its behalf to take
such action as may be necessary or appropriate to effectuate the subordination
provided for in this Section 11.18 and irrevocably appoints, which appointment
is coupled with an interest, upon the occurrence and during the continuation of
any Event of Default, the Administrative Agent, or any such trustee, receiver,
custodian or assignee, its attorneys in fact for such purpose with full powers
of substitution and revocation.

 

(g)          Proof and Vote of Claims. Each Holder irrevocably appoints, which
appointment is irrevocable and coupled with an interest, the Administrative
Agent as such Holder’s true and lawful attorney, with full power of
substitution, in the name of such Holder, the Administrative Agent, the holders
of the Obligations or otherwise, for the sole use and benefit of the
Administrative Agent, to the extent permitted by Law, to prove and vote all
claims relating to Intercompany Indebtedness, and to receive and collect all
distributions and payments to which such Holder would be otherwise entitled on
any liquidation of any Maker or any of its property or in any proceeding
affecting any Maker or its property under any Debtor Relief Laws.

 

105

 

  

(h)          No Interference. Each Holder agrees (i) not to take any action as
the holder of Intercompany Indebtedness that will impede, interfere with or
restrict or restrain the exercise by the Administrative Agent of its rights and
remedies under the Loan Documents and (ii) upon the commencement of any
proceeding under Debtor Relief Laws, to take such actions as the holder of
Intercompany Indebtedness as may be reasonably necessary or appropriate to
effectuate the subordination provided hereby. In furtherance thereof, each
Holder, in its capacity as a holder of Intercompany Indebtedness, agrees not to
oppose any motion filed or supported by the Administrative Agent or any other
holder of the Obligations for relief from stay or for adequate protection in
respect of the Obligations and not to oppose any motions supported by the
Administrative Agent or any other holder of the Obligations for any Loan Party’s
use of cash collateral or post petition borrowing from any of the Lenders or the
Administrative Agent.

 

11.19       USA PATRIOT Act.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

[SIGNATURE PAGES FOLLOW]

 

106

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

BORROWER: THE KEYW CORPORATION,     a Maryland corporation  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

GUARANTORS:       THE KEYW HOLDING CORPORATION,     a Maryland corporation  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

  THE ANALYSIS GROUP, LLC,     a Virginia limited liability company  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

  Everest Technology Solutions, Inc.,     a Delaware corporation  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

  HEXIS CYBER SOLUTIONS, INC.,     a Maryland corporation  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

  FLI-HI LLC,     a Massachusetts limited liability company  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

[Signature Page to Credit Agreement]

 

 

 

  

  SENSAGE, INC.,     a California corporation  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

  POOLE & ASSOCIATES, INC.,     a Maryland corporation  

 

  By: /s/ Leonard Moodispaw     Name: Leonard E. Moodispaw     Title: Chief
Executive Officer  

 

[Signature Page to Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA,   as Administrative Agent

 

  By: /s/ Ann Hurley   Name:   Ann Hurley   Title: Manager, Agency

 

[Signature Page to Credit Agreement]

 

 

 

 

  ROYAL BANK OF CANADA,   as Lender, Swingline Lender, and   L/C Issuer

 

        By: /s/ Richard Smith   Name: Richard Smith   Title: Authorized
Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK OF AMERICA, N.A.,   as Lender

 

  By: /s/ Mark A. Zirkle   Name: Mark. A. Zirkle   Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  SUNTRUST BANK,   as Lender

 

  By: /s/ Peter J. Mandanis   Name: Peter J. Mandanis   Title: Senior Vice
President

 

[Signature Page to Credit Agreement]

 

 

 

  

SCHEDULES TO CREDIT AGREEMENT, DATED JULY 21, 2014

 

  1.01 Specified Shareholders   2.01 Commitments and Applicable Percentages  
6.13 Subsidiaries   6.17 IP Rights   6.20-1 Locations of Real Property   6.20-2
Location of Chief Executive Office, Taxpayer Identification Number, Etc.  
6.20-3 Changes in Legal Name, State of Formation and Structure   6.22
Investigations and Inquiries   7.14 Post-Closing Matters   8.01 Liens Existing
on the Closing Date   8.02 Investments Existing on the Closing Date   8.03
Indebtedness Existing on the Closing Date   11.02 Certain Addresses for Notices

 

 

 

 

Schedule 1.01

 

Specified Shareholders

 

AllianceBernstein LP

Baron Capital Group, Inc. and related parties

BlackRock, Inc.

Capital Research Global Investors

FMR, LLC

The Hannon Family LLC and related parties

Oak Ridge Investments, LLC

Vedanta Opportunities Fund, L.P. and related parties

 

 

 

 

Schedule 2.01

 



Commitments and Applicable Percentages

 

Lender  Revolving Loan
Commitment   Revolving Loan
Commitment
Percentage  Royal Bank of Canada  $22,500,000    52.94117647% Bank of America,
N.A.  $12,500,000    29.41176471% SunTrust Bank  $7,500,0000    17.64705882%
Total:  $42,500,000.00    100.000000000%

 

 

 





 

Schedule 6.13

 

Subsidiaries

 

The KEYW Corporation (a wholly-owned subsidiary of The KEYW Holding Corporation)
(a) Maryland

(b) 1000 shares

(c) 100%

 

Hexis Cyber Solutions, Inc. (a wholly-owned subsidiary of The KEYW Holding
Corporation)
(a) Maryland

(b) 11,111 shares

(c) 100% owned

 

The Analysis Group, LLC (a wholly-owned subsidiary of The KEYW Corporation)
(a) Virginia

(b) 10,000 units

(c) 100% owned

 

Everest Technology Solutions, Inc. (a wholly-owned subsidiary of The KEYW
Corporation)
(a) Delaware

(b) 100 shares

(c) 100% owned

 

FLI-HI, LLC (a wholly-owned subsidiary of The KEYW Corporation)
(a) Massachusetts

(b) n/a

(c) 100% owned

 

Poole & Associates, Inc. (a wholly-owned subsidiary of The KEYW Corporation)

(a) Maryland

(b) 20,000 shares

(c) 100% owned

 

SenSage, Inc. (a wholly-owned subsidiary of Hexis Cyber Solutions, Inc.)

(a) California

(b) 1000 shares

(c) 100% owned

 

Hexis Cyber Solutions Worldwide Limited (a wholly-owned subsidiary of Hexis
Cyber Solutions, Inc.)

(a) UK

(b) 1000 shares

(c) 100% owned

 

 

 

  

Schedule 6.17

 

IP Rights

 

Patents issued:

 

5,790,188 Computer controlled, 3-CCD camera, airborne, variable interference
filter imaging spectrometer system The KEYW Corporation 6,211,906 Computerized
component variable interference filter imaging spectrometer system method and
apparatus The KEYW Corporation 7,024,414 Storage of row-column data Sensage,
Inc. 7,149,366 (Abandoned) High-definition hyperspectral imaging system The KEYW
Corporation 8,358,499 Data storage module comprising multiple storage medium
components The KEYW Corporation 8,462,209 Dual-swath imaging system The KEYW
Corporation 7,346,922 Proactive network security system to protect against Hexis
Cyber Solutions, Inc. 7,019,777 Multispectral imaging system with spatial
resolution The KEYW Corporation

 

Patent Applications:

 

13/273,373 Partial arc curvilinear direct drive servomotor The KEYW Corporation
13/603,307 Monitoring, analysis, and interdiction of computer-related
communication in complex networks The KEYW Corporation 13/631,285 Transactional
indexed file system for row- column data The KEYW Corporation 13/872,675 Index
for fast batch updates of large data tables SenSage, Inc. 13/895,666 Packet
capture deep packet inspection sensor (U.S. and International) The KEYW
Corporation 13/902,648 Enterprise-scalable model-based analytics (U.S. and
International) The KEYW Corporation 13/966,710 Network attack offensive
appliance The KEYW Corporation 14/249,071 Systems and methods for optimizing
computer network operations The KEYW Corporation

 

 

 

 

Article XII

 

Article XIIITrademarks:

 

77-859049, Reg. No. 3986467 EGIMBAL The KEYW Corporation 85-303933, Reg. No.
4066831 FLIGHT LANDATA and Design The KEYW Corporation 78-481756, Reg. No.
3011351 SenSage SenSage, Inc. 76698159, Reg. No. 3748024 Office Beat Poole &
Associates, Inc. 77208630, Reg. No. 3595598 RSIGNIA

The KEYW Corporation

85350176, Reg. No. 4098734 JOINT FORCES SENSOR

The KEYW Corporation 

85348935, Reg. No. 4101836 Packet Jet

The KEYW Corporation 

77907590, Reg. No. 3941733 Cyber Warrior

The KEYW Corporation 

77857434, Reg. No. 3784769 Cywarfius

The KEYW Corporation 

77907929, Reg. No. 3849729 Cyberscope

The KEYW Corporation 

77740384, Reg. No. 3725282 CyWarfius

The KEYW Corporation 

77837154, Reg. No. 3789947 CyWarfius Probe

The KEYW Corporation 

77201153, Reg. No. 3686592 Easynac Hexis Cyber Solutions, Inc.

 

 

 

  

Trademark Applications:

 

86217707 Parrot Labs and corresponding service mark The KEYW Corporation
85953907 Hawkeye and corresponding service mark The KEYW Corporation 86020743,
86020728 Hexis Cyber Solutions and corresponding service mark Hexis Cyber
Solutions, Inc. 85951518 Aeroptic The KEYW Corporation 86325470 NETBEAT Hexis
Cyber Solutions, Inc. 86028666 [image] Hexis Cyber Solutions, Inc. 86245408
[image] The KEYW Corporation

 

Copyrights:

 

Txu 1-711-169 Business Courtesies (pamphlet) Poole & Associates, Inc. Txu
1-711-166 THE DRESS CODE (pamphlet) Poole & Associates, Inc. TX0007121658 Moving
Toward a Unified Threat Assessment and Analysis Tool (Text) Poole & Associates,
Inc.

 

 

 

  

Schedule 6.20-1

 

Location of Leased Property

 

Location of Leased Property Lessee     7740 Milestone Parkway
Hanover, MD 21076 The KEYW Corporation     7663 Old Telegraph Road
Severn, Maryland 21144
The KEYW Corporation     1334 Ashton Road, Suite A
Hanover, Maryland 21076 The KEYW Corporation     7667 Old Telegraph Road
Severn, Maryland 21144 The KEYW Corporation     2900 Fairview Park Drive, #300
Falls Church, VA 22042
The KEYW Corporation     700 Brooker Creek Blvd., #1400
Oldsmar, Florida 34677 The KEYW Corporation     15036 Conference Center Dr.,
#401
Chantilly, Virginia 20151 The KEYW Corporation     685 Mosser Road
McHenry, Maryland 21541 The KEYW Corporation     250 Clarke Street
North Andover, MA The KEYW Corporation     Hangar #1
Lawrence Airport
North Andover, MA 01845 The KEYW Corporation     Hangar
492 Sutton Street
North Andover, MA 01845 The KEYW Corporation     Hangar
89 Perimeter Road
Nashua, NH 03063
The KEYW Corporation

 

 

 

  

10820 Guilford Road

Suites 201-204

Annapolis Junction, MD 20701

 

The KEYW Corporation,

assigned to Proove Biosciences, Inc.

9693 Gerwig Lane

Columbia, MD 21046

Hexis Cyber Solutions, Inc.    

7471 Candlewood Road

Suites 104-112

Hanover, MD 21076

Poole & Associates, Inc.    

12633 Challenger Parkway

Orlando, FL 32826

The KEYW Corporation    

2800 Campus Drive, Suite 150

San Mateo, CA

The KEYW Corporation

 

 

 

  

Schedule 6.20-2

 

Locations of Chief Executive Office, Taxpayer Identification Number

 

The KEYW Holding Corporation TIN:  26-0006228 7740 Milestone Parkway, Suite 400
Org #:  3348499 Hanover, MD 21076   TIN:  27-1594952 FLI-HI, LLC Org
#:  D13357330 250 Clark Street   North Andover, MA 01845 The KEYW Corporation
TIN: 00-0948575 7740 Milestone Parkway, Suite 400 Org #:  000948575 Hanover, MD
21076   TIN:  26-2620786 Poole & Associates, Inc. Org #:  D12526901 10820
Guilford Road   Annapolis Junction, MD 20701 Hexis Cyber Solutions, Inc. TIN:
52-2186559 7740 Milestone Parkway, Suite 400 Org #: D05340625 Hanover, MD 21076
  TIN: 06-1643722 SenSage, Inc. Org #:  D06959985 1400 Bridge Parkway   Suite
202 The Analysis Group, LLC Redwood City, CA 94065 2900 Fairview Park Drive,
Third Floor TIN: 94-3384824 Falls Church, VA 22042 Org #: C2325635
TIN:  27-1877092   Org #:  S067240-4 Hexis Cyber Solutions Worldwide, Limited  
3 More London Riverside Everest Technology Solutions, Inc. London SE1 2AQ 2900
Fairview Park Drive, Third Floor UK Falls Church, VA 22042 Org #: 09075251
(England and Wales)

 

 

 

  

Schedule 6.20-3

 

Changes in Legal Name, State of Formation, and Structure

 

1.The KEYW Holding Corporation –

a.The KEYW Corporation underwent a restructure on December 29, 2009, at which
time The KEYW Holding Corporation (a Maryland corporation) was incorporated, and
The KEYW Holding Corporation became the parent of The KEYW Corporation.

b.On January 1, 2014, The KEYW Corporation transferred the stock of its
wholly-owned subsidiary, Hexis Cyber Solutions, Inc., to The KEYW Holding
Corporation.

 

2.The KEYW Corporation –

a.On March 31, 2011, The KEYW Holding Corporation transferred the stock of
Everest Technology Solutions, Inc. to The KEYW Corporation.

b.On July 13, 2012, Insight Information Technology, LLC, a wholly-owned
subsidiary of The KEYW Corporation, merged with The KEYW Corporation (where The
KEYW Corporation was the surviving entity).

c.On December 20, 2012, Sycamore Services, Inc., a wholly-owned subsidiary of
Sycamore.US, Inc., merged with The KEYW Corporation (where The KEYW Corporation
was the surviving entity).

d.On December 20, 2012, the following wholly-owned subsidiaries of The KEYW
Corporation merged with The KEYW Corporation (where The KEYW Corporation was the
surviving entity): (a) Integrated Computer Concepts, Inc., (b) S&H Enterprises
of Central Maryland, Inc., and (c) Sycamore.US, Inc.

e.On March 13, 2013, Forbes Analytic Software, a wholly-owned subsidiary of The
KEYW Corporation, merged with The KEYW Corporation (where The KEYW Corporation
was the surviving entity).

f.On July 16, 2013, The KEYW Corporation transferred the stock of SenSage, Inc.
to Hexis Cyber Solutions, Inc.

g.On January 1, 2014, The KEYW Corporation transferred the stock of its
wholly-owned subsidiary, Hexis Cyber Solutions, Inc., to The KEYW Holding
Corporation.

h.On April 16, 2014, I.D.E.A.L. Technology Solutions, Inc., a wholly-owned
subsidiary of The KEYW Corporation, merged with The KEYW Corporation (where The
KEYW Corporation was the surviving entity).

i.On April 30, 2014, Flight Landata, Inc., a wholly-owned subsidiary of The KEYW
Corporation, merged with The KEYW Corporation (where The KEYW Corporation was
the surviving entity), and FLI-HI, LLC, a wholly-owned subsidiary of Flight
Landata, Inc. became a wholly-owned subsidiary of The KEYW Corporation.

 

 

 

  

3.Everest Technology Solutions, Inc. –

a.On November 24, 2010, Everest Technology Solutions, Inc. (the “Company”)
formed ETS Holdings, Inc. (“Holdings”), a Delaware corporation and a wholly
owned subsidiary of the Company.

b.On November 24, 2010, Holdings formed ETS Merger Sub, Inc. (“Merger Sub”), a
Delaware corporation and a wholly owned subsidiary of Holdings.

c.On December 1, 2010, Merger Sub merged with and into the Company, with the
Company surviving the merger and becoming a wholly owned subsidiary of Holdings.

d.On December 10, 2010, The KEYW Holding Corporation acquired all of the
outstanding capital stock of the Company from Holdings.

e.On March 31, 2011, The KEYW Holding Corporation transferred the stock of
Everest Technology Solutions, Inc. to The KEYW Corporation.

 

4.Hexis Cyber Solutions, Inc. (formerly named JKA Technologies, Inc.) –

a.On March 8, 2011, JKA Holdings, Inc., a Maryland corporation, was formed as a
holding corporation for the stock of the owners of JKA Technologies, Inc.

b.On March 31, 2011, JKA Holdings, Inc. transferred the stock to The KEYW
Corporation.

c.On July 16, 2013, JKA Technologies, Inc. filed a name change in the form of
Amended Articles of Incorporation with the Maryland State Department of
Assessments and Taxation and became Hexis Cyber Solutions, Inc.

d.On July 16, 2013, The KEYW Corporation transferred the stock of SenSage, Inc.
to Hexis Cyber Solutions, Inc.

e.On January 1, 2014, The KEYW Corporation transferred the stock of Hexis Cyber
Solutions, Inc. to The KEYW Holding Corporation.

 

5.SenSage, Inc. –

a.On September 13, 2012, SenSage, Inc. merged with SSI Acquisition Corporation,
a wholly-owned subsidiary of The KEYW Corporation, where SenSage, Inc. was the
surviving entity.

b.On July 16, 2013, The KEYW Corporation transferred the stock of SenSage, Inc.
to Hexis Cyber Solutions, Inc.

c.On April 15, 2014, SenSage International, Inc., a wholly-owned subsidiary of
SenSage, Inc. merged with SenSage, Inc. (where SenSage, Inc. was the surviving
entity).

 

6.Hexis Cyber Solutions Worldwide, Limited –

a.On June 6, 2014, Hexis Cyber Solutions Worldwide, Limited was incorporated in
the United Kingdom, with Hexis Cyber Solutions, Inc. as its sole stockholder.

 

 

 

  

Schedule 6.22

 

Investigations and Inquiries

 

None

 

 

 

  

Schedule 7.14

 

Post-Closing Matters

 

1.Within 30 days after the Closing Date, deliver to the Administrative Agent
customary insurance endorsements in favor of the Administrative Agent,
identifying the Administrative Agent as a loss payee and mortgagee and/or
additional insured, pursuant to Section 7.07 of the Agreement.

 

2.Within 60 days after the Closing Date, deliver to the Administrative Agent the
Hexis Cyber Solutions Worldwide, Limited stock certificate evidencing no less
than 66% of Hexis Cyber Solutions, Inc.’s ownership thereof and respective stock
power in blank thereto.

 

 

 

  

Schedule 8.01

 

Liens Existing on the Closing Date

 

1.Marlin Business Bank is the secured party under a UCC Financing Statement
(File No. 181443509) filed April 11, 2012.

 

2.Marlin Business Bank is the secured party under a UCC Financing Statement
(File No. 181446536) filed May 21, 2012.

 

3.Electro Rent Corporation is the secured party under a UCC Financing Statement
(File No. 181475342) filed June 18, 2013.

 

 

 

  

Schedule 8.02

 

Investments Existing on the Closing Date

 

1.See Schedule 6.13.

 

2.All Guarantees included in the Loan Documents.

 

 

 

  

Schedule 8.03

 

Indebtedness Existing on the Closing Date

 

1.Secured Indebtedness with respect to certain Canon imagerunner copiers
evidenced by UCC Financing Statement (File No. 181443509) filed April 11, 2012.

 

2.Secured Indebtedness with respect to certain Cannon copier/printers evidenced
by UCC Financing Statement (File No. 181446536) filed May 21, 2012.

 

3.Secured Indebtedness with respect to certain collateral with Asset # 1262628E
evidenced by UCC Financing Statement (File No. 181475342) filed June 18, 2013.

 

 

 



 

Schedule 11.02

 

Certain Addresses for Notices

 

Loan Parties:

 

c/o The KEYW Holding Corporation

7740 Milestone Parkway, Suite 400

Hanover, MD 21076

Attention: Philip L. Calamia, Chief Financial Officer

Tel: 1-443-733-1600

Fax: 1-443-733-1601

Email: pcalamia@keywcorp.com

 

With a copy to:

 

Holland & Knight LLP

1600 Tysons Boulevard, Suite 700

McLean, Virginia 22102

Attention: David S. Cole

Telephone: (703) 720-8630

Facsimile: (703) 720-8610

 

and

 

Holland & Knight LLP

1600 Tysons Boulevard, Suite 700

McLean, Virginia 22102

Attention: Jonathan Wolcott

Telephone: (703) 720-8073

Facsimile: (703) 720-8610

 

Administrative Agent, Swing Line Lender

or L/C Issuer:

 

RBC Agency Services Group

4th Floor, 20 King Street West

Toronto, Ontario M5H 1C4

Attention: Manager, Agency Services

Email: ann.hurley@rbccm.com

Telephone: (416) 842-3996

Telecopy: (416) 842-4023

 

 

 

  

With a copy to:

Paul Hastings LLP

75 East 55th Street

New York, New York 10022

Attention: Michele Cohen

Email: michelecohen@paulhastings.com

Telephone: (212) 318-6653

Telecopy: (212) 230-7862

 

 

 

